Exhibit 10.1

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is made this   day  of August, 2020,
between   ARE-NC REGION NO. 14, LLC, a Delaware limited liability company
(“Landlord”), and BEAM THERAPEUTICS INC., a Delaware corporation (“Tenant”).

 

 

Building:

That certain to-be-constructed 1-story building with Mezzanine Space (as defined
in Section 43(u)) to be known as 10 Davis Drive, Research Triangle Park, North
Carolina, located on the parcel of land described on Exhibit B-1 (the
“Property”).

 

 

 

Premises:

The entire Building, containing approximately 100,000 rentable square feet,
as  shown on Exhibit A, subject to adjustment pursuant to Section 5.

 

 

 

Project:

The real property on which the Building in which the Premises are located, as
well as those other existing or to-be-constructed buildings known or to be known
as 4 Davis Drive, 6 Davis Drive and 8 Davis Drive, and the land on which they
are or will be located, together with all existing and future improvements
thereon and appurtenances thereto, the planned configuration of which is shown
on Exhibit B-2.

 

 

 

2582545000Base Rent:

Initially, $      per rentable square foot of the Premises per year (excluding,
during   the Base Term, the Mezzanine Space regardless of whether or not it has
been converted to Occupiable Mezzanine Space (as defined in Section 43(u))),
subject to adjustment pursuant to Sections 4 and 5 hereof.

 

 

Rentable Area of Premises and Building: 100,000 sq. ft., subject to adjustment
pursuant to Section 5.

 

Rentable Area of Project: 349,275 sq. ft., subject to adjustment pursuant to
Section 5.

 

Tenant’s Share of Operating Expenses of Building: 100%

 

 

Building’s  Share  of  Operating  Expenses of Project:

28.63%, subject to adjustment pursuant to Section 5 and Section 43(u).

 

 

Security Deposit: $

 

Target Commencement Date: August 1, 2021

 

Rent Adjustment Percentage:%

 

 

Base Term:

Beginning on the Commencement Date and ending 180 months from the first day of
the first full month following the Rent Commencement Date. For clarity, if the
Rent Commencement Date occurs on the first day of a month, the expiration of the
Base Term shall be measured from that date. If the Rent Commencement Date occurs
on a day other than the first day of a month, the expiration of the Base Term
shall be measured from the first day of the following month.

 

 

Permitted Use: Laboratory, bio-manufacturing, related research and
development  functions,  warehouse, office and other related uses consistent
with the character of the Project and otherwise in compliance with the
provisions of Section 7 hereof.

 

Address for Rent Payment:Landlord’s Notice Address:

Alexandria Real Estate Equities, Inc.26 North Euclid Avenue PO Box
896541Pasadena, CA 91101

Charlotte, NC 28289-6541Attention: Corporate Secretary

 

 

--------------------------------------------------------------------------------



Page 2

 

 



Tenant’s Notice Address PriorTenant’s Notice Address After

to Rent Commencement Date:the Rent Commencement Date:

26 Landsdowne Street, Floor 226 Landsdowne Street, Floor 2

Cambridge, MA 02139Cambridge, MA 02139

Attention:  Chief Legal OfficerAttention: Chief Legal Officer

 

With a copy to:

10 Davis Drive

Durham, NC 27709 Attention: Brian Riley

 

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

 

[X]  EXHIBIT A - PREMISES DESCRIPTION[X] EXHIBIT B - DESCRIPTION OF PROJECT

[X]  EXHIBIT C - WORK LETTER[X] EXHIBIT D - COMMENCEMENT DATE

[X] EXHIBIT E - RULES AND REGULATIONS [X] EXHIBIT F - TENANT’S PERSONAL PROPERTY

[X]  EXHIBIT G - PARKING[X] EXHIBIT H - SHARED SPACE CONSENT

 

[X]

EXHIBIT I - BASE RENT CALC. EXAMPLE  [X]  EXHIBIT J - SIGNAGE

 

1.Lease of Premises. Upon and subject to all of the terms and
conditions  hereof, Landlord hereby leases the Premises to Tenant and Tenant
hereby leases the Premises from Landlord. The portions of the Project located
outside the Building which are for the non-exclusive use of occupants of the
Project including, without limitation, (a) the Project Amenities (as defined
below) and related pathways of ingress and egress (including such pathways
located within other buildings at the Project, if applicable) required for
access to the Project Amenities, (b) pedestrian sidewalks, (c) landscaped areas,

(d) common driveways, parking areas and access roads, and (e) common bicycle
storage, if any, are collectively referred to herein as the “Common Areas.”
Appurtenant to Tenant’s lease of the Premises, Tenant shall have the
non-exclusive right, in common with others having the right thereto, to use the
Common Areas. Landlord reserves the right to modify Common Areas, provided that
such modifications do not materially adversely affect Tenant’s use of the
Premises for the Permitted Use. From and after the Commencement Date through the
expiration of the Term, Tenant shall have access to the Building and the
Premises 24 hours a day, 7 days a week, except in the case of emergencies, as
the result of Legal Requirements, or the performance by Landlord of any
installation, maintenance or repairs for which Landlord is responsible under
this Lease, and otherwise subject to the terms of this Lease.

 

Landlord and Tenant acknowledge and agree that Landlord’s planned re-development
of the Project contemplates certain common amenities serving the Project (the
“Project Amenities”). The location within the Project, size, scope and, except
as otherwise expressly provided in the following sentence, the type of amenities
included as part of the Project Amenities shall be in Landlord’s sole and
absolute discretion. The Project Amenities may include conferencing facilities
and shall, subject to Force Majeure, casualty or a Taking (as defined in Section
19 below) at a minimum include a café/food amenity (the “Food Amenity”) and a
fitness center (the “Fitness Center”); provided; however, that Landlord shall
have the right at any time and from time to time after the Project Amenities
Availability Date to reconfigure, relocate, modify and/or make repairs or
improvements to any of the Project Amenities and/or to revise, expand or
discontinue any of the services (if any) provided in connection with the Project
Amenities; provided, however, that in no event shall Landlord have the right to
permanently close the Food Amenity or the Fitness Center.

 

2.Delivery; Acceptance of Premises; Commencement Date. Landlord shall use
reasonable efforts to deliver the Premises for Tenant’s construction of the
Tenant Improvements pursuant to the Work Letter in Tenant Improvement Work
Readiness Condition on or before the Target Commencement Date (“Delivery” or
“Deliver”). If Landlord fails to timely Deliver the Premises, Landlord shall not
be liable to Tenant for any loss or damage resulting therefrom, and this Lease
shall not be void or voidable except as provided herein. If Landlord fails to
timely Deliver the Premises, Landlord shall not be liable to Tenant for any loss
or damage resulting therefrom, and this Lease shall not be void or

 

 

--------------------------------------------------------------------------------



Page 3

 

 



voidable except as provided herein. Notwithstanding anything to the contrary
contained herein,  if Landlord fails to Deliver the Premises to Tenant (i) by(as
such date may be extended for Force Majeure delays (as defined in Section 34)
and Tenant Delays, “Initial Abatement Date”), Base Rent shall be abated 1 day
for each day after the Initial Abatement Date (as such date may be extended for
Force Majeure delays and Tenant Delays) through the Second Abatement Date that
Landlord fails to Deliver the Premises to Tenant, (ii) by(as such date may be
extended for Force Majeure delays and Tenant Delays, “Second Abatement Date”),
Base Rent shall be abated 2 days for each day after the Second Abatement Date
(as such date may be extended for Force Majeure delays and Tenant Delays)
through the Third Abatement Date that Landlord fails to Deliver the Premises to
Tenant, and (iii) by(as such date may be extended for Force Majeure delays and
Tenant Delays, “Third Abatement Date”), and Tenant does not terminate this Lease
pursuant to this paragraph, Base Rent shall be abated 3 days for each day after
the Third Abatement Date (as such date may be extended for Force Majeure delays
and Tenant Delays) that Landlord fails to Deliver the Premises to Tenant. If
Landlord has not Delivered the Premises on the Third Abatement Date for any
reason other than Force Majeure delays and Tenant Delays, this Lease may be
terminated by Tenant by written notice to Landlord (“Termination Notice”), and
if so terminated by Tenant: (a) the Security Deposit, or any balance thereof
(i.e., after deducting therefrom all amounts to which Landlord is entitled under
the provisions of this Lease), shall be returned to Tenant, and (b) neither
Landlord nor Tenant shall have any further rights, duties or obligations under
this Lease, except with respect to provisions which expressly survive
termination of this Lease. As used herein, the terms “Tenant Improvements” and
“Tenant  Improvement Readiness Condition” shall have the meanings set forth for
such terms in the work letter attached hereto as Exhibit C (the “Work Letter”).
If Tenant does not deliver a Termination Notice to Landlord on or before(as such
date may be extended by Force Majeure delays and Tenant Delays), such right to
void this Lease shall be waived and this Lease shall remain in full force and
effect.

 

Landlord shall use diligent good faith efforts to obtain approval from the
applicable Governmental Authority (as defined in Section 9 below) of the site
plan for the Property (subject to conditions of approval reasonably acceptable
to Landlord) pursuant to the schedule of milestone dates attached to the Work
Letter, which has been mutually agreed to by the parties.

 

If Tenant delivers a Termination Notice to Landlord and Landlord, within 10 days
after Landlord’s receipt of such Termination Notice, Landlord delivers written
notice to Tenant (“Landlord’s Response”), along with reasonable evidence, that
the Premises will be in Tenant Improvement Readiness Condition within 30 days
after Tenant’s receipt of Landlord’s Response, then, notwithstanding Tenant’s
Termination Notice, this Lease shall remain in full force and effect. If
Landlord fails to deliver the Premises to Tenant  in Tenant Improvement Work
Readiness Conditions at the end of such 30-day period (as such period  may be
extended by Force Majeure delays and Tenant Delays) then this Lease shall
automatically terminate.

 

The “Commencement Date” shall be the earlier of: (i) the date Landlord Delivers
the Premises  to Tenant in Tenant Improvement Work Readiness Conditions; and
(ii) the date Landlord could have Delivered the Premises to Tenant in Tenant
Improvement Work Readiness Condition but for Tenant Delays. The “Rent
Commencement Date” shall be the earliest of:  (x) the date that is 12 months
after  the Commencement Date, or (y) the date that Tenant Substantially
Completes the Tenant Improvements, or (z) the date that Tenant commences
operating its business in all or a portion of the Premises (for the avoidance of
doubt, preparing the Premises for operations shall not constitute Tenant
operating its business for the purposes of this subsection (z)); provided,
however, that (A) in no event shall the Rent Commencement  Date  occur prior
toand (B) the Rent Commencement Date shall be extended 1 day for each day of
Landlord Delay (as defined in the Work Letter) that occurs following the
Commencement Date. Upon request of Landlord, Tenant shall execute and deliver a
written acknowledgment of the Commencement Date, the Rent Commencement Date and
the expiration date of the Term when such are established in the form of the
“Acknowledgement of Commencement Date” attached to this Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder. The “Term” of this Lease shall be
the Base

 

 

--------------------------------------------------------------------------------



Page 4

 

 



Term, as defined above on the first page of this Lease and any Extension Terms
which Tenant may elect pursuant to Section 39 hereof.

 

Notwithstanding the foregoing, Landlord and Tenant agree that if, following the
Commencement Date, any Governmental Authority having jurisdiction of the
Project, as a result of the COVID-19 outbreak in the United States (the
“COVID-19 Situation”) declares or implements any public health emergencies
and/or imposes governmental guidelines or mandates concerning sheltering in
place, the suspension of various services and other business activities, the
imposition of limitations on public assembly and construction activities, or
other restrictions concerning persons and property (each of the foregoing
resulting from the COVID-19 Situation, a “Government Mandate” and collectively,
“Government Mandates”), then, to the extent such Government Mandates preclude
construction or permitting activities required to prepare space for the
operation of laboratory/bio-manufacturing companies in the county and, as such,
precludes Tenant from preparing the Premises for use by Tenant of the Premises
for the Permitted Use within 12 months after the Commencement Date, then the 12
month period set forth in the immediately preceding paragraph with respect to
the Rent Commencement Date shall be delayed 1 day for each day that such
Government Mandates remain in effect.

 

Except as set forth in the Work Letter or as otherwise expressly set forth in
this Lease: (i) Tenant shall accept the Premises in their condition as of the
Commencement Date; (ii) Landlord shall have no obligation for any defects in the
Premises; and (iii) Tenant’s taking possession of the Premises shall be
conclusive evidence that Tenant accepts the Premises and that the Premises were
in good condition at the time possession was taken. Any occupancy of the
Premises by Tenant before the Commencement Date shall be subject to all of the
terms and conditions of this Lease, excluding the obligation to pay Base Rent
and Operating Expenses.

 

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Premises or the Project, and/or the suitability of the
Premises or the Project for the conduct of Tenant’s business, and Tenant waives
any implied warranty that the Premises or the Project are suitable for the
Permitted Use. This Lease constitutes the complete agreement of Landlord and
Tenant with respect to the subject matter hereof and supersedes any and all
prior representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein. Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

 

 

3.

Rent.

 

(a)Base Rent. The Security Deposit shall be due and payable concurrently with
Tenant’s delivery of an executed copy of this Lease to Landlord. Base Rent for
the month in which Rent Commencement Date occurs (or, if the Rent Commencement
Date does not occur on the first day of a calendar month, Base Rent for the
first full calendar month following the Rent Commencement Date) shall be due and
payable on the date that is    days prior to the Rent Commencement Date.  Tenant
shall pay to Landlord in advance, without demand, abatement, deduction or
set-off, monthly installments of Base Rent on or before the first day of each
calendar month during the Term hereof from and after the Rent Commencement Date,
in lawful money of the United States of America, at the office of Landlord for
payment of Rent set forth above, or to such other person or at such other place
as Landlord may from time to time designate in writing, or via federally insured
wire transfer (including ACH) pursuant to the wire instructions provided by
Landlord. Payments of Base Rent for any fractional calendar month shall be
prorated. The obligation of Tenant to pay Base Rent and other sums to Landlord
and the obligations of Landlord under this Lease are independent obligations.
Tenant shall have no right at any time to abate, reduce, or set-off any Rent (as
defined in Section 5) due hereunder except for any abatement as may be expressly
provided in this Lease.

 

(b)

Additional Rent. In addition to Base Rent, Tenant agrees to pay to Landlord as
additional rent (“Additional Rent”): (i) commencing on the “OPEX Commencement
Date”, which shall

 

 

 

--------------------------------------------------------------------------------



Page 5

 

 



be the earlier of the (x) Rent Commencement Date, and (y) the date that Tenant
commences operating its business in all or a portion of the Premises (for the
avoidance of doubt, preparing the Premises for operations shall not constitute
Tenant operating its business for the purposes of this subsection (y)), Tenant’s
Share of “Operating Expenses” (as defined in Section 5), and (ii) any and all
other amounts Tenant assumes or agrees to pay under the provisions of this
Lease, including, without limitation, any and all other sums that may become due
by reason of any default of Tenant or failure to comply with the agreements,
terms, covenants and conditions of this Lease to be performed by Tenant, after
any applicable notice and cure period.

 

 

4.

Base Rent Adjustments.

 

(a)Initial Base Rent. Notwithstanding anything to the contrary set forth on Page
1 of this Lease, the initial rate of Base Rent payable by Tenant under this
Lease during the first 12 months immediately following the Rent Commencement
Date (the “Initial Base Rent”) shall be equal to the rate per rentable square
foot of the Premises per year that will provide Landlord with a % annual return
on Total Project Costs (as defined below) on a triple net basis (the “Annual
Return Amount”). Notwithstanding the foregoing, Landlord and Tenant acknowledge
and agree that (i) commencing on the Rent Commencement Date through the Base
Rent Determination Date, Tenant shall pay Initial Base Rent at the rate set
forth on page 1 of this Lease, which was determined based on an estimated Annual
Return Amount, and (ii) the Initial Base Rent shall be subject to adjustment
pursuant to this Section 4(a) following the determination of the Total Project
Costs. Landlord shall, within a reasonable period following the (x) final
completion of Landlord’s Work (as defined in the Work Letter), (y) the earlier
of disbursement of the full amount of the TI Allowance elected to be used by
Tenant under the Work Letter or the occurrence of Outside TI Allowance Date (as
defined in the Work Letter), (z) the payment by Landlord of the Total Project
Costs (as defined below), determine the Initial Base Rent payable on the actual
Annual Return Amount (the “Actual Initial Base Rent”), which determination shall
be made no later than 18 months after the Rent Commencement Date (the “Base Rent
Determination Date”); provided, however, that notwithstanding anything to the
contrary contained herein, Landlord shall have the right to adjust the Actual
Annual Return Amount to factor in any additional Total Project Costs incurred by
Landlord following the Base Rent Determination Date including as a result of the
final close-out of any construction matter that occurs after the Base Rent
Determination Date, provided that Landlord shall provide Tenant with specific
and detailed written notice detailing such additional costs and Tenant shall
have the opportunity to verify the same. Landlord shall deliver written notice
to Tenant of the actual Annual Return Amount and the Actual Initial Base Rent
promptly following the Base Rent Determination Date. Tenant shall commence
paying Base Rent under this Lease based on the Actual Initial Base Rent (subject
to adjustment pursuant to Section 4(b)) on the first day of the calendar month
following the Base Rent Determination Date (the “Base Rent Adjustment Date”). In
the event that (i) the actual Annual Return Amount is less than the estimated
Annual Return Amount on which the Initial Base Rent was calculated, then the
amount of Initial Base Rent shall be reduced based on the actual Annual Return
Amount, and (ii) the actual Annual Return Amount is more than the estimated
Annual Return Amount on which the Initial Base Rent was calculated, then the
amount of Initial Base Rent shall be increased based on the actual Annual Return
Amount. If Tenant’s actual payments of Base Rent during the period commencing on
the Rent Commencement Date through the Base Rent Adjustment Date exceed the
amount of Base Rent per rentable square foot of the Premises that would have
been due and payable during such period, then the excess shall be applied by
Landlord to Base Rent next coming due until such overage is exhausted. If  the
final Annual Return Amount exceeds the Tenant’s actual payments of Base Rent
during the period commencing on the Rent Commencement Date through the Base Rent
Adjustment Date, the excess shall be due and payable to Landlord by Tenant
within 30 days after the Base Rent Adjustment Date. For illustration purposes
only, attached to this Lease as Exhibit I is an example reflecting the
methodology that will be applied by Landlord to determine Base Rent based on the
Total Project Costs and Annual Return Amount.

 

As used in this Lease, “Total Project Costs” shall mean the sum of all of the
costs incurred by Landlord, whether before or after the date of this Lease
through Project Close-Out in connection with the Property including, without
limitation, a deemed land and infrastructure cost, the design and construction
of the Core & Shell of the Building and all related improvements and including,
without limitation:

 

 

--------------------------------------------------------------------------------



Page 6

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Landlord shall make its records with respect to the Total Project Costs being
incurred by Landlord available to Tenant on an “open book” basis through the
design and construction of Landlord’s Work. For the avoidance of doubt, no
portion of any contingency amount reflected in Landlord’s Work Budget unused as
of the Project Close-Out shall be included in the calculation of Total Project
Costs.

 

“Project Close-Out” is the first date following the Delivery of the Premises to
Tenant in Tenant Improvement Work Readiness Condition that (1) all remaining
Landlord’s Work has been substantially completed as evidenced by certification
from the Architect (as defined in the Work Letter), (2) subject to Section 5 of
the Work Letter, the full amount of the TI Allowance elected to be used by
Tenant has been disbursed or the Outside TI Allowance Date has occurred such
that Tenant is no longer entitled to any unrequested portion of the TI
Allowance, (3) all contractors, subcontractors, suppliers, architects and others
who supplied labor or materials with respect to Landlord’s Work have been paid
in full; and (4) all punch list items in connection with Landlord’s Work have
been completed. Notwithstanding  the  foregoing, in no event shall the Project
Close-Out occur prior to the Rent Commencement Date.

 

(b)Annual Adjustments. Base Rent shall be increased on each annual anniversary
of the Rent Commencement Date (provided, however, that if the Rent Commencement
Date occurs on a day other than the first day of a calendar month, then Base
Rent shall be increased on each annual anniversary of the first day of the first
full calendar month immediately following the Rent Commencement Date) (each an
“Adjustment Date”) by multiplying the Base Rent payable immediately before such
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent

 

 

--------------------------------------------------------------------------------



Page 7

 

 



payable immediately before such Adjustment Date. Base Rent, as so adjusted,
shall thereafter be due as provided herein. Base Rent adjustments for any
fractional calendar month shall be prorated.

 

(c)Additional TI Allowance. In addition to the Tenant Improvement Allowance (as
defined in the Work Letter), Landlord shall, subject to the terms of the Work
Letter, make available to Tenant the Additional Tenant Improvement Allowance.
Commencing on the Rent Commencement Date and continuing thereafter on the first
day of each month during the Base Term, Tenant shall pay the amount necessary to
fully amortize the portion of the Additional Tenant Improvement Allowance
actually funded by Landlord, if any, in equal monthly payments with interest at
a rate of % per annum over the Base Term, which interest shall begin to accrue
on the date that Landlord first disburses such Additional Tenant Improvement
Allowance or any portion(s) thereof (“TI Rent”). In the event that the
Additional TI  Allowance is disbursed in tranches, interest shall begin to
accrue on the amount of each tranche on the date that such tranche is disbursed.
The TI Rent shall not be subject to the annual adjustments pursuant to Section
4(a) above. If any portion of the Additional Tenant Improvement Allowance is,
subject to the terms of the Work Letter, funded by Landlord after the Rent
Commencement Date, the monthly amount of TI Rent payable by Tenant shall be
adjustment in order to fully amortize the amounts funded after the Rent
Commencement Date in equal monthly payments with interest at a rate of % per
annum over the remaining Base Term. Tenant shall have the right, any time after
the month after the Rent Commencement Date, to prepay in full the then
outstanding and unamortized TI Rent, without penalty. Any TI Rent remaining
unpaid as of the expiration or earlier termination of this Lease shall be paid
to Landlord in a lump sum at the expiration or earlier termination of this
Lease.

 

5.Operating Expense Payments. Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year. Commencing on the OPEX Commencement Date, and continuing
thereafter on the first day of each month during the Term, Tenant shall pay
Landlord an amount equal to 1/12th of Tenant’s Share of the Annual Estimate.
Payments for any fractional calendar month shall be prorated.

 

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Building (including the Building’s Share of all costs and
expenses of any kind or description incurred or accrued by Landlord with respect
to the Project which are not specific to the Building or any other leased
premises at the Project) (including, without duplication, (v) Taxes (as defined
in Section 9), (w) the cost of upgrades to the Common Areas of the Project or
enhanced services provided with respect to the Common Areas of the Project which
are intended to encourage social distancing, promote and protect health and
physical well- being and/or intended to limit the spread of communicable
diseases and/or viruses of any kind or nature (collectively, “Infectious
Conditions”), (x) the cost (including, without limitation, any commercially
reasonable subsidies which Landlord may provide in connection with the Project
Amenities) of the Project Amenities now or hereafter located at the Project, (y)
capital repairs, replacements and improvements amortized over the useful life of
such capital items, as reasonably determined by Landlord taking into account 24
hours per day, 7 days per week operation of the Building (provided that those
Operating Expenses incurred or accrued by Landlord with respect to any capital
repairs, replacements or improvements which are for the intended purpose of
promoting sustainability (for example, without limitation, by reducing energy
usage at the Project) (a “Capital Sustainability Expenditure”) may be amortized
over a shorter period, at Landlord’s discretion, to the extent the cost of a
Capital Sustainability Expenditure is offset by a reduction in Operating
Expenses), and (z) the costs of Landlord’s third party property manager (not to
exceed % of base Rent) or, if there is no third party property manager,
administration rent in the amount of % of Base Rent), excluding only:

 

(a)

the original construction costs of the Project and renovation prior to the date
of this Lease and costs of correcting defects in such original construction or
renovation;

 

 

(b)

capital expenditures for expansion of the Project including capital expenditures
for the design or construction of additional buildings at the Project;

 

 

 

--------------------------------------------------------------------------------



Page 8

 

 



(c)interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured and all payment of base rent (but not taxes or
operating expenses) under any ground lease or other underlying lease of all or
any portion of the Project;

 

(d)

depreciation of the Project (except for capital improvements, the cost of which
are includable in Operating Expenses);

 

 

(e)

advertising, legal and space planning expenses and leasing commissions and other
costs and expenses incurred in procuring and leasing space to tenants for the
Project, including any leasing office maintained in the Project, free rent and
construction allowances for tenants;

 

 

 

(f)

legal and other expenses incurred in the negotiation or enforcement of leases;

 

(g)

completing, fixturing, improving, renovating, painting, redecorating or other
work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

 

 

(h)

costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

 

 

(i)salaries, wages, benefits and other compensation paid to (i) personnel of
Landlord or its agents or contractors above the position of the person,
regardless of title, who has day-to-day management responsibility for the
Project or (ii) officers and employees of Landlord or its affiliates who are not
assigned in whole or in part to the operation, management, maintenance or repair
of the Project; provided, however, that with respect to any such person who does
not devote substantially all of his or her employed time to the Project, the
salaries, wages, benefits and other compensation of such person shall be
prorated to reflect time spent on matters related to operating, managing,
maintaining or repairing the Project in comparison to the time spent on matters
unrelated to operating, managing, maintaining or repairing the Project;

 

(j)

general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses, employee
training programs, tenant relationship expenses, recruiting and/or placement
fees, health or sports club dues and employee parking and transportation charges
for regular commutes (but not for parking and transportation charges for
meetings at locations other than the management office) and Landlord’s
membership and business organization fees;

 

 

(k)

costs (including attorneys’ fees and costs of settlement, judgments and payments
in lieu thereof) incurred in connection with disputes with tenants, other
occupants, or prospective tenants, and costs and expenses, including legal fees,
incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building or Project;

 

 

(l)

costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

 

 

(m)penalties, fines or interest incurred as a result of Landlord’s inability or
failure to make payment of Taxes and/or to file any tax or informational returns
when due, or from Landlord’s failure to make any payment of Taxes required to be
made by Landlord hereunder before delinquency;

 

(n)

overhead and profit increment paid to Landlord or to subsidiaries or affiliates
of Landlord for goods and/or services in or to the Project to the extent the
same exceeds the costs of such goods and/or services rendered by unaffiliated
third parties on a competitive basis;

 

 

 

--------------------------------------------------------------------------------



Page 9

 

 



 

(o)

costs of Landlord’s charitable or political contributions, or of fine art
maintained at the

Project;

 

(p)

costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

 

 

(q)

costs incurred in the sale or refinancing of the Property or the Project (or any
portion thereof);

 

 

(r)net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;

 

(s)costs or expenses otherwise includable in Operating Expenses to the extent
actually reimbursed under insurance policies required to be maintained by
Landlord in accordance with Section 17;

 

 

(t)

Operating Expense reserves (including reserves for Taxes);

 

(u)

rentals of equipment ordinarily considered to be of a capital nature (such as
elevators and HVAC systems) except if such equipment is reasonably and
customarily leased either temporarily or permanently in the operation of
comparable office and laboratory buildings in the Raleigh/Durham area;

 

 

(v)

any costs or expenses that are duplicative of maintenance and repair costs and
expenses actually paid by Tenant in satisfaction of Tenant’s maintenance and
repair obligations pursuant to this Lease;

 

 

(w)

costs or expenses occasioned by condemnation that are actually recovered by
Landlord in any condemnation awards;

 

 

(x)

costs reimbursable to Landlord under any warranty carried by Landlord for the
Building or the Project or any portion thereof;

 

 

(y)

costs arising from the gross negligence or willful misconduct of Landlord or its
agents, and employees;

 

 

(z)

costs of repairs and other work occasioned by fire, windstorm, or other casualty
for which Landlord is reimbursed by insurance or for which Landlord would have
been reimbursed by insurance if Landlord failed to maintain the insurance which
Landlord is required to maintain under this Lease;

 

 

(aa)any costs incurred to remove, study, test or remediate Hazardous Materials
in or about the Premises, the Building or the Project for which Tenant is not
responsible under Section 30 hereof;

 

(bb)the cost of signs at the Project identifying Landlord or other tenants of
the Project;

 

(cc) any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

 

Within 120 days after the end of each calendar year, Landlord shall furnish to
Tenant a statement (an “Annual Statement”) showing in reasonable detail: (a) the
total and Tenant’s Share of actual Operating Expenses for the previous calendar
year, and (b) the total of Tenant’s payments in respect of Operating Expenses
for such year. If Tenant’s Share of actual Operating Expenses for such
year  exceeds Tenant’s payments of Operating Expenses for such year, the excess
shall be due and payable

 

 

--------------------------------------------------------------------------------



Page 10

 

 



by Tenant as Rent within 30 days after delivery of such Annual Statement to
Tenant. If Tenant’s payments of Operating Expenses for such year exceed Tenant’s
Share of actual Operating Expenses for such year Landlord shall pay the excess
to Tenant within 30 days after delivery of such Annual Statement, except that
after the expiration, or earlier termination of the Term or if Tenant is
delinquent in its obligation to pay Rent, Landlord shall pay the excess to
Tenant after deducting all other amounts due Landlord. Landlord’s and Tenant’s
obligations to pay any overpayments or deficiencies due pursuant to this
paragraph shall survive the expiration or earlier termination of this Lease.

 

 

 

 

 

 

 

 

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 120 days after Tenant’s receipt thereof, shall contest any item therein
by giving written notice to Landlord, specifying each item contested and the
reason therefor. If, during such 120 day period, Tenant reasonably and in good
faith questions or contests the accuracy of Landlord’s statement of Tenant’s
Share of Operating Expenses, Landlord will provide Tenant with access to
Landlord’s books and records relating to the operation of the Project and such
information as Landlord reasonably determines to be responsive to Tenant’s
questions (the “Expense Information”). If after Tenant’s review of such Expense
Information, Landlord and Tenant cannot agree upon the amount of Tenant’s Share
of Operating Expenses, then Tenant shall have the right to have a regionally or
nationally recognized independent public accounting firm or an auditing firm
selected by Tenant and approved by Landlord (which approval shall not be
unreasonably withheld or delayed), working pursuant to a fee arrangement other
than a contingent fee (at Tenant’s sole cost and expense), audit and/or review
the Expense Information for the year in question (the “Independent Review”). The
results of any such Independent Review shall be binding on Landlord and Tenant.
If the Independent Review shows that the payments actually made by Tenant with
respect to Operating Expenses for the calendar year in question exceeded
Tenant’s Share of Operating Expenses for such calendar year, Landlord shall at
Landlord’s option either (i) credit the excess amount to the next succeeding
installments of estimated Operating Expenses or (ii) pay the excess to Tenant
within 30 days after delivery of such statement, except that after the
expiration or earlier termination of this Lease or if Tenant is delinquent in
its obligation to pay Rent, Landlord shall pay the excess to Tenant after
deducting all other amounts due Landlord. If the Independent Review shows that
Tenant’s payments with respect to Operating Expenses for such calendar year were
less than Tenant’s Share of Operating Expenses for the calendar year, Tenant
shall pay the deficiency to Landlord within 30 days after delivery of such
statement. If the Independent Review shows that Tenant has overpaid with respect
to Operating Expenses by more than   then Landlord shall reimburse Tenant for
all costs   incurred by Tenant for the Independent Review. Operating Expenses
for the calendar years in which Tenant’s obligation to share therein begins and
ends shall be prorated.

 

Following the first full calendar year after the Rent Commencement Date, that
part of Operating Expenses which is comprised of Controllable Operating Expenses
(as defined below) shall be increased by no more than    per year.   Such
limitation of     per year  on increases shall be cumulative year  to year, so
that if in any year the increase in cumulative Operating Expenses is more or
less than     then  the difference between and the actual percentage increase in
that year may be carried forward to any future year, and may be applied in such
future year to increase the actual percentage increase (even if more than for
such year) subject to the limitation that Controllable Operating Expenses shall
not have increased by more than compounded annually since the beginning of
the  Term.  “Controllable Operating Expenses” shall mean those Project Operating
Expenses for which increases are reasonably within the control of Landlord, and
shall specifically not include, without limitation, Taxes, assessments, refuse
and/or trash removal, insurance, collectively bargained union wages, electricity
and other utilities, and/or those costs and expenses which Landlord reasonably
determines to be necessary in connection

 

 

--------------------------------------------------------------------------------



Page 11

 

 



with the prudent management and operation of the Project. There shall be no
limitation on the amount of increase from year to year on Operating Expenses
which are not Controllable Operating Expenses.

 

“Building’s Share of Operating Expenses of Project” shall be the percentage set
forth on the first page of this Lease as Building’s Share of Operating Expenses
of Project as reasonably adjusted by Landlord for changes in the physical size
of the Premises or the Project occurring thereafter including, without
limitation, the addition to the Project of additional buildings (provided that
when calculating such changes, the square footage of any Project Amenities shall
not be factored into the denominator). Landlord shall, following the approval of
the finalized TI Construction Drawings (as defined in the Work Letter) and prior
to the Rent Commencement Date, cause the rentable square footage of the Building
to be re-measured by the Architect (as defined in the Work Letter) in accordance
with the Building Owners and Managers Association (ANSI/BOMA Z65.1-2017) for
single-tenant Buildings. If the actual rentable square footage of the Building
deviates from the amount specified in the definitions of “Premises,” “Rentable
Area of Premises,” or “Rentable Area of Building” on page 1 of this Lease, then,
promptly following such measurement, this Lease shall be amended so as to (i)
reflect the actual rentable square footage thereof in the definitions of
“Premises,” “Rentable Area of Premises,” “Rentable Area of Building” and
“Rentable Area of Project,” and (ii) appropriately adjust the amount set forth
in the definition of “Building’s Share of Operating Expenses of Project” which
was calculated based on the rentable square footages of the Premises, Building
and Project originally set forth on page 1. Landlord and Tenant acknowledge and
agree that following the date that the square footage of the Project Amenities
has been determined by Landlord, the rentable square footage of the Premises
shall be increased to include the Premises’ pro rata share of the core factor
attributable to the Project Amenities, as reasonably determined by Landlord.
Base Rent, as determined pursuant to Section 4(a), shall be payable on a per
rentable square foot per year basis on the full rentable square footage of the
Premises calculated to reflect the results of the re-measurement and addition of
the Premises’ pro rata share of the core factor attributable to the Project
Amenities, up to a cap ofsquare feet of Project Amenities. For example, if (1)
the then-current Base Rent payable with respect to the Premises as determined
pursuant to Section 4 is $      per rentable square foot of the Premises per
year, and (2) the Premises’   pro rata share of the core factor attributable to
the Project Amenities is equal tosquare feet, then as of the date of such
determination, Tenant shall be required to pay Base Rent in the amount of

per rentable square foot with respect torentable square feet.

 

Landlord may equitably increase Tenant’s Share of Operating Expenses of Project
for any item of expense or cost reimbursable by Tenant that relates to a repair,
replacement, or service that benefits only the Premises or only a portion of the
Building or Project that includes the Premises or that varies with occupancy or
use. Base Rent, Tenant’s Share of Operating Expenses and all other amounts
payable by Tenant to Landlord hereunder are collectively referred to herein as
“Rent.”

 

6.Security Deposit. Tenant shall deposit with Landlord, upon delivery of
an  executed copy of this Lease to Landlord, a security deposit (the “Security
Deposit”) for the performance of all of Tenant’s obligations hereunder in the
amount set forth on page 1 of this Lease, which Security Deposit shall be in the
form of an unconditional and irrevocable letter of credit (the “Letter of
Credit”): (i) in form and substance reasonably satisfactory to Landlord, (ii)
naming Landlord as beneficiary, (iii) expressly allowing Landlord to draw upon
it at any time from time to time by delivering to the issuer notice that
Landlord is entitled to draw thereunder, (iv) issued by an FDIC-insured
financial institution satisfactory to Landlord, and (v) redeemable by
presentation of a sight draft in the State of North Carolina. If Tenant does not
provide Landlord with a substitute Letter of Credit complying with all of the
requirements hereof at least 10 days before the stated expiration date of any
then current Letter of Credit, Landlord shall have the right to draw the full
amount of the current Letter of Credit and hold the funds drawn in cash without
obligation for interest thereon as the Security Deposit until Tenant shall have
replaced the expired Letter of Credit with a new Letter of Credit consistent
with the requirements herein, at which time Landlord shall refund the amount of
the previously drawn Letter of Credit to Tenant less any amounts applied under
this Lease. The Security Deposit shall be held by Landlord as security for the
performance of Tenant’s obligations under this Lease. The Security Deposit is
not an advance rental deposit or a measure of Landlord’s damages in case of
Tenant’s default. Upon each occurrence of a Default (as defined in Section 20),
Landlord may use all or any part of the Security Deposit to pay delinquent
payments due

 

 

--------------------------------------------------------------------------------



Page 12

 

 



under this Lease, future rent damages, and the cost of any damage, injury,
expense or liability caused by such Default, without prejudice to any other
remedy provided herein or provided by law. Landlord’s right to use the Security
Deposit under this Section 6 includes the right to use the Security Deposit to
pay future rent damages following the termination of this Lease pursuant to
Section 21(c) below. If Landlord draws down on the Letter of Credit in
accordance with this Section 6, then Tenant shall, within 10 business days of
written demand, deliver a replacement Letter of Credit or an amendment to the
existing Letter of Credit reasonably acceptable to Landlord which restores the
Letter of Credit to the full amount of the Security set forth on Page 1 of this
Lease. Tenant hereby waives the provisions of any law, now or hereafter in force
which provide that Landlord may claim from a security deposit only those sums
reasonably necessary to remedy defaults in the payment of Rent, to repair damage
caused by Tenant or to clean the Premises, it being agreed that Landlord may, in
addition, claim those sums reasonably necessary to compensate Landlord for any
other loss or damage, foreseeable or unforeseeable, caused by the act or
omission of Tenant or any officer, employee, agent or invitee of Tenant. Upon
bankruptcy or other debtor-creditor proceedings against Tenant, the Security
Deposit shall be deemed to be applied first to the payment of Rent and other
charges due Landlord for periods prior to the filing of such proceedings. If
Tenant shall fully perform every provision of this Lease to be performed by
Tenant, the Security Deposit, or any balance thereof (i.e., after deducting
therefrom all amounts to which Landlord is entitled under the provisions of this
Lease), shall be returned to Tenant (or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder) within 60 days after the expiration or
earlier termination of this Lease.

 

Tenant has advised Landlord that Tenant requires additional time to obtain the
Letter of Credit. Tenant is required to deliver an approved and effective Letter
of Credit to Landlord no later than 14 days after the mutual execution and
delivery of this Lease by the parties. Tenant’s failure to deliver such Letter
of Credit to Landlord pursuant to the terms of this paragraph shall constitute a
Default under Section 20 of the Lease.

 

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming Landlord’s obligations under this Section 6, or (b) return to
Tenant any Security Deposit then held by Landlord and remaining after the
deductions permitted herein. Upon such transfer to such transferee or the return
of the Security Deposit  to Tenant, Landlord shall have no further obligation
with respect to the Security Deposit, and Tenant’s right to the return of the
Security Deposit shall apply solely against Landlord’s transferee. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Landlord’s obligation respecting the Security Deposit
is that of a debtor, not a trustee, and no interest shall accrue thereon.

 

If, at any time during the Term of this Lease, (i) Tenant is not then in Default
under this Lease, (ii) has not Defaulted under this Lease more than times, and
(iii) Tenant  maintains an average equity  market cap in excess of

(collectively, the “Reduction Requirements” and each a “Reduction Requirement”),
then, following written request from Tenant along with evidence reasonably
satisfactory to Landlord reflecting that the Reduction Requirement reflected in
subsection (iii) above has been satisfied, the requirement under this Section 6
for Tenant to maintain a Security Deposit shall terminate and Landlord shall,
within a reasonable period thereafter, release the Letter of Credit then held by
Landlord.

 

7.Use. The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances, regulations, codes, directives, permits,
licenses, covenants and restrictions now or hereafter applicable to the
Premises, and to the use and occupancy thereof, including, without limitation,
the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. (together with
the regulations promulgated pursuant thereto, “ADA”) (collectively, “Legal
Requirements” and each, a “Legal Requirement”). Tenant shall, upon 5 days’
written notice from Landlord, discontinue any use of the Premises which is
declared by any Governmental Authority (as defined in Section 9) having
jurisdiction to be a violation of a Legal Requirement. Tenant will not use or
permit the Premises to be used for any purpose or in any manner that would void
Tenant’s or Landlord’s insurance, increase the insurance risk, or cause the
disallowance

 

 

--------------------------------------------------------------------------------



Page 13

 

 



of any sprinkler or other credits. The Permitted Use as defined in this Lease
will not result in the voidance of or an increased insurance risk or cause the
disallowance of any sprinkler or other credits with respect to the insurance
currently being maintained by Landlord. Tenant shall not permit any part of the
Premises to be used as a “place of public accommodation”, as defined in the ADA
or any similar legal requirement. Tenant shall reimburse Landlord promptly upon
demand for any additional premium charged for any such insurance policy by
reason of Tenant’s failure to comply with the provisions of this Section or
otherwise caused by Tenant’s particular use and/or occupancy of the Premises.
Tenant will use the Premises in a careful, safe and proper manner and will not
commit or permit waste, overload the floor or structure of the Premises, subject
the Premises to use that would damage the Premises or obstruct or interfere with
the rights of Landlord or other tenants or occupants of the Project, including
conducting or giving notice of  any auction, liquidation, or going out of
business sale on the Premises, or using or allowing the Premises to be used for
any unlawful purpose. Tenant shall cause any equipment or machinery to be
installed in the Premises so as to reasonably prevent sounds or vibrations from
the Premises from extending into Common Areas. Tenant shall not place any
machinery or equipment which would overload the floor in or upon the Premises or
transport or move such items through the Common Areas of the Project or in the
Building elevators without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

Landlord shall be responsible, at Landlord’s cost and not as part of Operating
Expenses, for the compliance of the Common Areas of the Project with Legal
Requirements, including the ADA, as of the Commencement Date. Following the
Commencement Date, Landlord shall, as an Operating Expense (to the extent such
Legal Requirement is generally applicable to similar buildings in the area in
which the Project is located) or at Tenant’s expense (to the extent such Legal
Requirement is triggered by reason of Tenant’s, as compared to other tenants of
the Project, particular use of the Premises, the Tenant Improvements or Tenant’s
Alterations) make any alterations or modifications to the Common Areas or the
exterior of the Building that are required by Legal Requirements. Except as
otherwise expressly provided in this paragraph, Tenant, at its sole expense,
shall make any alterations or modifications to the interior of the Premises that
are required by Legal Requirements (including, without limitation, compliance of
the Premises with the ADA) related to Tenant’s particular use or occupancy of
the Premises, the Tenant Improvements or Tenant’s Alterations. Notwithstanding
any other provision herein to the contrary, Tenant shall be responsible for any
and all demands, claims, liabilities, losses, costs, expenses, actions, causes
of action, damages or judgments, and all reasonable expenses incurred in
investigating or resisting the same (including, without limitation, reasonable
attorneys’ fees, charges and disbursements and costs of suit) (collectively,
“Claims”) arising out of or in connection with Legal Requirements related to
Tenant’s particular use or occupancy of the Premises, the Tenant Improvements or
Tenant’s Alterations, and Tenant shall indemnify, defend, hold and save Landlord
harmless from and against any and all Claims arising out of or in connection
with any failure of the Premises to comply with any Legal Requirements related
to Tenant’s particular use or occupancy of the Premises, the Tenant Improvements
or Tenant’s Alterations.

 

Tenant acknowledges that Landlord may, but shall not be obligated to, seek to
obtain Leadership in Energy and Environmental Design (LEED), WELL Building
Standard, or other similar “green” certification with respect to the Project
and/or the Premises, and Tenant agrees to reasonably cooperate with Landlord, at
no material cost to Tenant, and to provide such information and/or documentation
as Landlord may reasonably request, in connection therewith.

 

 

8.Holding Over. If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
immediate termination by Landlord at any time, (ii) all of the other terms and
provisions of this Lease (including, without limitation, the adjustment of Base
Rent pursuant to Section 4 hereof) shall remain in full force and effect
(excluding any expansion or renewal option or other similar right or option)
during such holdover period, (iii) Tenant shall continue to pay Base Rent in the
amount payable upon the date of the expiration or earlier termination of this
Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all

 

 

--------------------------------------------------------------------------------



Page 14

 

 



other payments shall continue under the terms of this Lease. If Tenant remains
in possession of the Premises after the expiration or earlier termination of the
Term without the express written consent of Landlord, (A) Tenant shall become a
tenant at sufferance upon the terms of this Lease except that the monthly rental
shall be equal toof Rent in effect during the last days of the Term, and (B) if
Tenant holds over in excess of days, Tenant shall be responsible for all damages
suffered by Landlord resulting from or occasioned by Tenant’s holding over,
including consequential damages; provided, however, that if Tenant delivers a
written inquiry to Landlord within   days  prior to the expiration or   earlier
termination of the Term, Landlord will notify Tenant whether the potential
exists for consequential damages. No holding over by Tenant, whether with or
without consent of Landlord, shall operate to extend this Lease except as
otherwise expressly provided, and this Section 8 shall not be construed as
consent for Tenant to retain possession of the Premises. Acceptance by Landlord
of Rent after the expiration of the Term or earlier termination of this Lease
shall not result in a renewal or reinstatement of this Lease.

 

9.Taxes. Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes: (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Project or any portion thereof,
or

(ii)based on the square footage, assessed value or other measure or evaluation
of any kind of the Premises or the Project, or (iii) assessed or imposed by or
on the operation or maintenance of any portion of the Premises or the Project,
including parking, or (iv) assessed or imposed by, or at the direction of, or
resulting from Legal Requirements, or interpretations thereof, promulgated by
any Governmental Authority, or (v) imposed as a license or other fee, charge,
tax, or assessment on Landlord’s business or occupation of leasing space in the
Project. Landlord may contest by appropriate legal proceedings the amount,
validity, or application of any Taxes or liens securing Taxes. If Landlord
secures an abatement  or refund for the Project for a period during the Term,
Tenant shall receive Tenant’s Share of such abatement or refund (i.e., the net
amount after paying all reasonable costs and expenses of securing the abatement
or refund, including reasonable attorneys’ fees) as credit to be applied by
Landlord against Operating Expenses next coming due (or, if no further Operating
Expenses are due from Tenant under this Lease and Tenant is not in Default under
this Lease, a cash payment to Tenant). Taxes shall not include any net income
taxes or franchise, estate, inheritance, succession, gift or excess profit taxes
imposed on Landlord except to the extent such taxes are in substitution for any
Taxes payable hereunder, or any penalties for late payment of Taxes. If any such
Tax is levied or assessed directly against Tenant, then Tenant shall be
responsible for and shall pay the same at such times and in such manner as the
taxing authority shall require. Tenant shall pay, prior to delinquency, any and
all Taxes levied or  assessed against any personal property or trade fixtures
placed by Tenant in the Premises, whether levied or assessed against Landlord or
Tenant. If any Taxes on Tenant’s personal property or trade fixtures are levied
against Landlord or Landlord’s property, or if the assessed valuation of the
Project is increased by a value attributed by the applicable taxing authority to
improvements in or alterations to the Premises, whether owned by Landlord or
Tenant and whether or not affixed to the real property so as to become a part
thereof, Landlord shall have the right, but not the obligation, to pay such
Taxes.  Landlord’s reasonable determination of any excess assessed valuation
shall be binding and conclusive, absent manifest error. The amount of any such
payment by Landlord shall constitute Additional Rent due from Tenant to Landlord
within 30 days of Landlord’s written demand.

 

Upon written request from Tenant, Landlord shall reasonably cooperate with
Tenant, at no cost or liability to Landlord, in Tenant’s efforts to obtain
municipal and state incentives available to Tenant with respect to its business
conducted at the Premises.

 

10.

Parking. Subject to all applicable Legal Requirements, Force Majeure, a Taking
and the exercise by Landlord of its rights hereunder, Tenant shall have the
right, to use 3 parking spaces per 1,000 rentable square feet of the Premises,
which parking spaces shall be in those locations identified on

 

 

 

--------------------------------------------------------------------------------



Page 15

 

 



Exhibit G, subject in each case to Landlord’s rules and regulations. Landlord
shall not be responsible for enforcing Tenant’s parking rights against any third
parties, including other tenants of the Project.

 

11.Utilities, Services. Tenant shall contract directly with utility providers
for all water, electricity, heat, light, power, sewer, and other utilities
(including gas and fire sprinklers to the extent the Building is plumbed for
such services), and refuse and trash collection (“Utilities”) required and/or
utilized by Tenant during the Term. Tenant shall pay directly to such Utility
providers prior to delinquency for all such Utilities furnished to Tenant or the
Building during the Term (the “Building Utilities”) and shall pay for all
maintenance charges for Building Utilities, and any storm sewer charges or other
similar charges for Building Utilities imposed by any Governmental Authority or
Utility provider, and any taxes, penalties, surcharges or similar charges
thereon. Landlord shall pay, as part of Operating Expenses, for all Utilities to
the Common Areas (“Project Utilities”), and any and all maintenance charges for
Project Utilities, any storm sewer charges or other similar charges for Project
Utilities imposed by any Governmental Authority or Project Utility provider, or
any taxes, penalties, surcharges or similar charges thereon. Tenant shall
reimburse Landlord for Tenant’s Share of the cost of such Project Utilities as
part of Operating Expenses. No interruption or failure of Utilities, from any
cause whatsoever other than Landlord’s willful misconduct, shall result in
eviction or constructive eviction of Tenant, termination of this Lease or,
except as otherwise provided in the immediately following paragraph, the
abatement of Rent. For the avoidance of doubt, Tenant shall be responsible for
obtaining and paying for its own janitorial services, and refuse and trash
collection services for the Premises. Landlord shall contract for the Utilities
for the Common Areas of the Project.

 

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one day’s Base Rent for
each day during which such Service Interruption continues after such business
day period; provided, however, that if any part of the Premises is reasonably
useable for Tenant’s normal business operations or if Tenant conducts all or any
part of its operations in any portion of the Premises notwithstanding such
Service Interruption, then the amount of each daily abatement of Base Rent shall
only be proportionate to the nature and extent of the interruption of Tenant’s
normal operations or ability to use the Premises. The rights granted to Tenant
under this paragraph shall be Tenant’s sole and exclusive remedy resulting from
a failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services. For purposes hereof, the term “Essential
Services” shall mean the following services: HVAC service, water, sewer and
electricity, but in each case only to the extent that Landlord has an obligation
to provide same to Tenant under this Lease.

 

Tenant agrees to provide Landlord with access to Tenant’s water and/or energy
usage data on a monthly basis, either by providing Tenant’s applicable utility
login credentials to Landlord’s Measurabl online portal, or by another delivery
method reasonably agreed to by Landlord and Tenant. The costs  and expenses
incurred by Landlord in connection with receiving and analyzing such water
and/or energy usage data (including, without limitation, as may be required
pursuant to applicable Legal Requirements) shall be included as part of
Operating Expenses.

 

12.Alterations and Tenant’s Property. Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
adversely affects the structure or

 

 

--------------------------------------------------------------------------------



Page 16

 

 



Building Systems and shall not be otherwise unreasonably withheld, conditioned
or delayed. Tenant may construct cosmetic, nonstructural Alterations in the
Premises without Landlord’s prior approval if the aggregate cost of all such
work does not exceedper Alteration, orin any 12 month period (not including
paint and floor coverings which shall not be subject to an annual cap) (a
“Notice- Only Alteration”), provided Tenant notifies Landlord in writing of such
intended Notice-Only Alteration, and such notice shall be accompanied by plans,
specifications, work contracts and such other information concerning the nature
and cost of the Notice-Only Alteration as may be reasonably requested by
Landlord, which notice and accompanying materials shall be delivered to Landlord
not less than 15 business days in advance of any proposed construction. If
Landlord approves any Alterations, Landlord may impose such reasonable
conditions on Tenant in connection with the commencement, performance and
completion of such Alterations as Landlord may deem appropriate in Landlord’s
reasonable discretion. Any request for approval shall be in writing, delivered
not less than 15 days in advance of any proposed construction, and accompanied
by plans, specifications, bid proposals, work contracts and such other
information concerning the nature and cost of the alterations as may be
reasonably requested by Landlord, including the identities and mailing addresses
of all persons performing work or supplying materials. Landlord’s right to
review plans and specifications and to monitor construction shall be solely for
its own benefit, and Landlord shall have no duty to ensure that such plans and
specifications or construction comply with applicable Legal Requirements. Tenant
shall cause, at its sole cost and expense, all Alterations to comply with
insurance requirements and with Legal Requirements and shall implement at its
sole cost and expense any alteration or modification required by Legal
Requirements as a result of any Alterations. Tenant shall pay to Landlord, as
Additional Rent, within 30 days after written demand therefor from Landlord, an
amount equal to Landlord’s reasonable third party out-of-pocket expenses for
review of Tenant’s plans for each Alteration. Before Tenant begins any
Alteration, Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law. Tenant  shall reimburse Landlord
for, and indemnify and hold Landlord harmless from, any expense incurred by
Landlord by reason of faulty work done by Tenant or its contractors, delays
caused by such work, or inadequate cleanup.

 

Tenant shall pay the cost of Tenant’s Alterations and cause all such Alterations
to be completed free and clear of liens. With respect to all Alterations, Tenant
shall provide (and cause each contractor or subcontractor to provide)
certificates of insurance for workers’ compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction. Upon completion of any Alterations, Tenant shall deliver to
Landlord: (i) sworn statements setting forth the names of all contractors and
subcontractors  who did the work and final lien waivers from all such
contractors and subcontractors; and (ii) “as built” plans for any such
Alteration.

 

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof. Notwithstanding the
foregoing, if requested in writing at the time Tenant submits to Landlord its
request for approval of an Installation or at the time Tenant submits notice of
a Notice-Only Alteration, Landlord shall, at the time its approval of any such
Installation is requested, or at the time it receives notice of a Notice-Only
Alteration, notify Tenant whether Landlord requires that Tenant remove such
Installation upon the expiration or earlier termination of the Term, in which
event Tenant shall remove such Installation in accordance with the immediately
succeeding sentence. Upon the expiration or earlier termination of the Term,
Tenant shall remove (i) all wires, cables or similar equipment which Tenant has
installed in the Premises or in the risers or plenums of the Building, (ii) any
Installations for which Landlord has given Tenant notice of removal in
accordance with the immediately preceding sentence, and (iii) all of Tenant’s
Property (as hereinafter defined), and Tenant shall restore and repair any
damage caused by or occasioned as a result of such removal, including, without
limitation, capping off all such connections behind the walls of the Premises
and repairing any holes. During any restoration period beyond the expiration or
earlier termination of the Term, Tenant shall pay Rent to Landlord as provided
herein as if said space were otherwise occupied by Tenant.

 

 

--------------------------------------------------------------------------------



Page 17

 

 



For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F

attached hereto and any items agreed by Landlord in writing to be included on
Exhibit F in the future,

(y)”Tenant’s Property” means Removable Installations and, other than
Installations, any personal property or equipment of Tenant that may be removed
without material damage to the Premises, and

(z)”Installations” means all property of any kind paid for with the TI Fund, all
Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.

 

For the avoidance of doubt, the design and construction of the Tenant
Improvements shall be governed by the Work Letter and not this Section 12. Once
the finalized TI Construction Drawings for the Tenant Improvements have been
approved by Landlord, Landlord shall notify Tenant whether Landlord requires
will require that Tenant remove or restore any of the Tenant Improvements at the
expiration or earlier termination of the Term.

 

13.Landlord’s Repairs. Landlord, as an Operating Expense (except to the extent
the cost thereof is excluded from Operating Expenses pursuant to Section 5
hereof), shall maintain, or cause to be maintained, the roof and all of the
structural, exterior, parking and other Common Areas of the Project, in good
operating condition and repair in accordance with the standard customarily
maintained by institutional owners of comparable Class A facilities in Research
Triangle Park, reasonable wear and tear and uninsured losses and damages caused
by Tenant, or by any of Tenant’s assignees, sublessees, licensees, agents,
servants, employees, invitees and contractors (or any of Tenant’s assignees,
sublessees and/or licensees respective agents, servants, employees, invitees and
contractors) (collectively, “Tenant Parties”) excluded. Losses and damages
caused by Tenant or any Tenant Party shall be repaired by Landlord, to the
extent not covered by insurance, at Tenant’s sole cost and expense. Landlord
reserves the right to stop Building Systems services when necessary (i) by
reason of accident or emergency, or (ii) for planned repairs, alterations or
improvements, which are, in the judgment of Landlord, desirable or necessary to
be made, until said repairs, alterations or improvements shall have been
completed. Landlord shall have no responsibility or liability for failure to
supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, make a
commercially reasonable effort to give Tenant 30 days advance notice of any
planned stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements. Landlord shall use reasonable efforts to minimize
interference with Tenant’s operations in the Premises during such planned
stoppages of Building Systems and shall use reasonable efforts to coordinate
such planned stoppages in advance (except in the case of an emergency) with
Tenant.  Tenant shall promptly give Landlord written notice of any repair
required for which Landlord is responsible pursuant to this Section, after which
Landlord shall make a commercially reasonable effort to effect such repair.
Landlord shall not be liable for any failure to make any repairs or to perform
any maintenance unless such failure shall persist for an unreasonable time after
Tenant’s written notice of the need for such repairs or maintenance. Tenant
waives its rights under any state or local law to terminate this Lease or to
make such repairs at Landlord’s expense and agrees that the parties’ respective
rights with respect to such matters shall be solely as set forth herein. Repairs
required as the result of fire, earthquake,  flood, vandalism, war, or similar
cause of damage or destruction shall be controlled by Section 18.

 

14.Tenant’s Repairs. Subject to Section 13 hereof, Tenant, at its expense, shall
repair, replace and maintain in good operating condition and repair in
accordance with the standard customarily maintained in Class A facilities in
Research Triangle Park (reasonable wear and tear and damage by casualty
excepted) all portions of the Premises, including, without limitation, entries,
doors, ceilings, interior windows, interior walls, and the interior side of
demising walls, all building systems serving the Building, including HVAC,
plumbing, fire sprinklers, elevators (“Building Systems”), and any emergency
generator(s) or related systems serving the Premises. Tenant’s obligations under
this Section 14 with respect to Building Systems shall include the procurement
and maintenance of contracts, in form and substance reasonably satisfactory to
Landlord, with copies to Landlord upon Landlord’s written request,

 

 

--------------------------------------------------------------------------------



Page 18

 

 



for and with contractors reasonably acceptable to Landlord specializing and
experienced in the maintenance and repair of the respective Building Systems.
Notwithstanding anything to the contrary contained herein, the scope of work of
any such contracts entered into by Tenant pursuant to this paragraph shall, at a
minimum, comply with manufacturer’s recommended maintenance procedures for the
optimal performance of the applicable Building Systems and related equipment.
Should Tenant fail to make any such repair or replacement or fail to maintain
the Premises, Landlord shall give Tenant written notice of such failure. If
Tenant fails to commence cure of such failure within 20 days of Landlord’s
written notice, and thereafter diligently prosecute such cure to completion,
Landlord may perform such work and shall be reimbursed by Tenant within 30 days
after demand therefor (including reasonable backup outlining such cost);
provided, however, that if such failure by Tenant creates or could reasonably be
expected to create an emergency, Landlord may immediately commence cure of such
failure and shall thereafter be entitled to recover the costs of such cure from
Tenant. If Tenant consistently fails to perform its obligations under this
Section 14 with respect to Building Systems, then Landlord shall have the right,
but not the obligation, to provide Tenant with written notice thereof and to
assume the maintenance and repair of any or all of the Building Systems if
Tenant does not cure Tenant’s failure within 20 days after receipt of such
notice. Landlord and Tenant acknowledge and agree that (a) the administrative
rent of of Base Rent provided for in Section 5 assumes Tenant’s continued
performance of its maintenance and repair obligations with respect to Building
Systems pursuant to this Section 14, and (b) if at any time during the Term,
Tenant is no longer performing its maintenance and repair obligations with
respect to Building Systems pursuant to this Section 14, then such
administrative rent shall be increased toof Base Rent. Subject to Sections 17
and 18, Tenant shall bear the full uninsured cost of any repair or replacement
to any part of the Project that results from damage caused by Tenant or any
Tenant Party

and any repair that benefits only the Premises.

 

Notwithstanding anything to the contrary contained in this Section 14, Tenant’s
obligations under this Section 14 shall not include the right or obligation on
the part of Tenant to make any structural and/or capital repairs or improvements
to the Building or Project, and Landlord shall continue during the Term, as part
of Operating Expenses, to be responsible for capital repairs and replacements
required to be made to the Building and Project including, without limitation,
capital repairs and replacements with respect to Building Systems.

 

Tenant shall cause any vendors and other service providers hired by Tenant to
perform services at the Premises or the Project in connection with Tenant’s
obligations under this Section 14 to maintain in effect workers’ compensation
insurance as required by Legal Requirements and commercial general liability
insurance with coverage amounts reasonably acceptable to Landlord. Tenant shall
cause such vendors and service providers to name Landlord and Alexandria Real
Estate Equities, Inc. as additional insureds under such policies and shall
provide Landlord with certificates of insurance evidencing the required
coverages (and showing Landlord and Alexandria Real Estate Equities, Inc. as
additional insureds under such policies) prior to the applicable vendor or
service provider providing any services to Tenant at the Project.

 

15.

Mechanic’s Liens. Tenant shall discharge, by bond or otherwise, any mechanic’s
lien filed against the Premises or against the Project for work claimed to have
been done for, or materials claimed to have been furnished to, Tenant within 10
business days after Tenant receives written notice of the filing thereof, at
Tenant’s sole cost and shall otherwise keep the Premises and the Project free
from any liens arising out of work performed, materials furnished or obligations
incurred by Tenant. Should Tenant fail to discharge any lien described herein,
Landlord shall have the right, but not the obligation, to pay such claim or post
a bond or otherwise provide security to eliminate the lien as a claim against
title to the Project and the cost thereof shall be immediately due from Tenant
as Additional Rent within 5 days of written demand therefor. If Tenant shall
lease or finance the acquisition of office equipment, furnishings, or other
personal property of a removable nature utilized by Tenant in the operation of
Tenant’s business, Tenant warrants that any Uniform Commercial Code Financing
Statement filed as a matter of public record by any lessor or creditor of Tenant
will upon its face or by exhibit thereto indicate that such Financing Statement
is applicable only to removable personal property of Tenant located within the
Premises. In no event shall the address of the Building or Project be furnished
on the statement without

 

 

 

--------------------------------------------------------------------------------



Page 19

 

 



qualifying language as to applicability of the lien only to removable personal
property, located in an identified suite held by Tenant.

 

16.Indemnification. Subject to the penultimate paragraph of Section 17, Tenant
hereby indemnifies and agrees to defend, save and hold Landlord, its officers,
directors, employees, managers, agents, sub-agents, constituent entities and
lease signatories (collectively, “Landlord Indemnified Parties”) harmless from
and against any and all Claims for injury or death to persons or damage to
property occurring within or about the Premises or the Project arising directly
or indirectly out of use or occupancy of the Premises or the Project by Tenant
or any Tenant Parties (including, without limitation, any act, omission or
neglect by Tenant or any Tenant’s Parties in or about the Premises or at the
Project) or a breach or default by Tenant in the performance of any of its
obligations hereunder, except to the extent caused by the willful misconduct or
negligence of Landlord Indemnified Parties. Landlord Indemnified Parties shall
not be liable to Tenant for, and Tenant assumes all risk of damage to, personal
property (including, without limitation, loss of records kept within the
Premises). Tenant further hereby irrevocably waives any and all Claims for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records). Landlord Indemnified Parties shall not be liable for any damages
arising from any act, omission or neglect of any tenant in the Project or of any
other third party or Tenant Parties.

 

Subject to all of the other provisions of this Lease including, without
limitation, the waivers provided for in Section 17, Landlord hereby indemnifies
and agrees to defend, save and hold Tenant harmless from and against any and all
third party Claims for injury or death to persons or damage to property
occurring at the Project to the extent caused by the willful misconduct or gross
negligence of Landlord.

 

17.

Insurance. Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the Project.
Landlord shall further procure and maintain commercial general liability
insurance with a single loss limit of not less than $2,000,000 for bodily injury
and property damage with respect to the Project. Landlord may, but is not
obligated to, maintain such other insurance and additional coverages as it may
deem necessary, including, but not limited to, flood, environmental hazard and
earthquake, loss or failure of building equipment, errors and omissions, rental
loss during the period of repair or rebuilding, workers’ compensation insurance
and fidelity bonds for employees employed to perform services and insurance for
any improvements installed by Tenant or which are in addition to the standard
improvements customarily furnished by Landlord without regard to whether or not
such are made a part of the Project. All such insurance shall be included as
part of the Operating Expenses. The Building and the Project may be included in
a blanket policy (in which case the cost of such insurance allocable to the
Building and Project will be determined by Landlord based upon the insurer’s
cost calculations). Tenant shall also reimburse Landlord for any increased
premiums or additional insurance which Landlord reasonably deems necessary as a
result of Tenant’s particular use of the Premises.

 

 

Tenant, at its sole cost and expense, shall maintain during the Term: all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with employers liability limits of $1,000,000 bodily injury
by accident – each accident,

$1,000,000 bodily injury by disease – policy limit, and $1,000,000 bodily injury
by disease – each employee; and commercial general liability insurance, with a
minimum limit of not less than $5,000,000 per occurrence for bodily injury and
property damage with respect to the Premises. The required limited can be
satisfied by the combination of a primary and excess or umbrella policies. The
commercial  general liability insurance maintained by Tenant shall name
Alexandria Real Estate Equities, Inc., and Landlord, its officers, directors,
employees, managers, agents, sub-agents, constituent entities and lease
signatories (collectively, “Landlord Insured Parties”), as additional insureds;
insure on an occurrence and not a claims-made basis; be issued by insurance
companies which have a rating of not less than policyholder rating of A and
financial category rating of at least Class X in “Best’s Insurance Guide”; not
contain a hostile fire exclusion; include contractual liability coverage; and
provide primary coverage to

 

 

--------------------------------------------------------------------------------



Page 20

 

 



Landlord Insured Parties (any policy issued to Landlord Insured Parties
providing duplicate or similar coverage shall be deemed excess over Tenant’s
policies, regardless of limits). Tenant shall provide Landlord with 30 days
advance written notice of cancellation of such commercial general liability
policy. Copies of such policies (if requested by Landlord), or certificates of
insurance showing the limits of coverage required hereunder and showing Landlord
as an additional insured, along with reasonable evidence of the payment of
premiums for the applicable period, shall be delivered to Landlord by Tenant
prior to (i) the earlier to occur of (x) the Commencement Date, or (y) the date
that Tenant accesses the Premises under this Lease, and (ii) each renewal of
said insurance. Tenant’s policy may be a “blanket policy” with an aggregate per
location endorsement which specifically provides that the amount of insurance
shall not be prejudiced by other losses covered by the policy. Tenant shall,
prior to the expiration of such policies, furnish Landlord with renewal
certificates.

 

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to: (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

 

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against. Notwithstanding
anything in  this Lease to the contrary, neither party nor its respective
Related Parties shall be liable to the other for loss or damage caused by any
risk insured against (or required to be insured against pursuant to this Lease)
under property insurance required to be maintained hereunder, and each party
waives any claims against the other party, and its respective Related Parties,
for such loss or damage. The failure of a party to insure its property shall not
void this waiver. Landlord and its respective Related Parties shall not be
liable for, and Tenant hereby waives all claims against such parties for,
business interruption and losses occasioned thereby sustained by Tenant or any
person claiming through Tenant resulting from any accident or occurrence in or
upon the Premises or the Project from any cause whatsoever. If the foregoing
waivers shall contravene any law with respect to exculpatory agreements, the
liability of Landlord or Tenant shall be deemed not released but shall be
secondary to the other’s insurer.

 

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.  Any such increases in policy limits  shall consistently applied to all
non-retail tenants of the Project.

 

18.Restoration. If, at any time during the Term, the Building or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant within 60 days after discovery of such damage as to the amount of
time Landlord reasonably estimates it will take to restore the Building or the
Premises, as applicable (the “Restoration Period”). If the Restoration Period is
estimated to exceed 12 months (the “Maximum Restoration Period”), Landlord may,
in such notice, elect to terminate this Lease as of the date that is 75 days
after the date of discovery of such damage or destruction; provided, however,
that notwithstanding Landlord’s election to restore, Tenant may elect to
terminate this Lease by written notice to Landlord delivered within 10 business
days of receipt of a notice from Landlord estimating a Restoration Period for
the Premises longer than the Maximum Restoration Period. Unless either Landlord
or Tenant so elects to terminate this Lease, Landlord shall, subject to receipt
of sufficient insurance proceeds (with any deductible to be treated as a current
Operating Expense), promptly restore the Premises (excluding the improvements
installed by Tenant or by Landlord and paid for by Tenant except to the extent
to which Landlord receives insurance proceeds for the restoration of
improvements from the insurance required to be maintained by Landlord under
Section 17,

 

 

--------------------------------------------------------------------------------



Page 21

 

 



in which case such improvements shall be included as part of Landlord’s
restoration), subject to delays arising from the collection of insurance
proceeds, from Force Majeure events or as needed to obtain any license,
clearance or other authorization of any kind required to enter into and restore
the Premises issued by any Governmental Authority having jurisdiction over the
use, storage, handling, treatment, generation, release, disposal, removal or
remediation of Hazardous Materials (as defined in Section 30) in, on or about
the Premises (collectively referred to herein as “Hazardous Materials
Clearances”); provided, however, that if repair or restoration of the Premises
is not substantially complete as of the end of the Maximum Restoration Period
or, if longer, the Restoration Period, Landlord may, in its sole and absolute
discretion, elect not to proceed with such repair and restoration, or Tenant may
by written notice to Landlord delivered within 10 business days of the
expiration of the Maximum Restoration Period or, if longer, the Restoration
Period, elect to terminate this Lease, in either of which events Landlord shall
be relieved of its obligation to make such repairs or restoration and this Lease
shall terminate as of the date that is 75 days after the later of: (i) discovery
of such damage or destruction, or (ii) the date all required Hazardous Materials
Clearances are obtained, but Landlord shall retain any Rent paid and the right
to any Rent payable by Tenant prior to such election by Landlord or Tenant.

 

Tenant, at its expense, following the date that Landlord makes the Premises
available to Tenant for Tenant’s repairs or restoration, shall promptly perform,
subject to delays arising from the collection of insurance proceeds, from Force
Majeure events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord and shall promptly re-enter the
Premises and commence doing business in accordance with this Lease.
Notwithstanding the foregoing, Landlord or Tenant may terminate this Lease if
the Premises are damaged during the last year of the Term and Landlord
reasonably estimates that it will take more than 2 months to repair such damage;
provided, however, that such notice is delivered within 10 business days after
the date that Landlord delivers notice to Tenant of the estimated Restoration
Period. Notwithstanding anything to the contrary contained in this Lease,
Landlord shall also have the right to terminate this Lease if insurance proceeds
are not available for such restoration, provided that such unavailability of
insurance proceeds is not the result of Landlord’s failure to maintain the
insurance policies required to be maintained by Landlord under Section 17. Rent
shall be abated from the date all required Hazardous Materials Clearances are
obtained until the Premises are repaired and restored, in the proportion which
the area of the Premises, if any, which is not usable by Tenant bears to the
total area of the Premises, unless Landlord provides Tenant with other space
during the period of repair that is suitable for the temporary conduct of
Tenant’s business. In the event that no Hazardous Materials Clearances are
required to be obtained with respect to such fire or other casualty, the rent
abatement shall commence as of the date of discovery of the damage or
destruction. Such abatement shall be the sole remedy of Tenant, and except as
provided in this Section 18, Tenant waives any right to terminate the Lease by
reason of damage or casualty loss.

 

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

 

19.Condemnation. If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”) or if there is no access to the Building
(other than on a temporary basis), and the Taking would in Landlord’s reasonable
judgment materially interfere with or impair Landlord’s ownership or operation
of the Building or Project, or would in the reasonable judgment of Landlord and
Tenant either prevent or materially interfere with Tenant’s use of the Premises
(as resolved, if the parties are unable to agree, by arbitration by a single
arbitrator with the qualifications and experience appropriate to resolve the
matter and appointed pursuant to and acting in accordance with the rules of the
American Arbitration Association), then upon written notice by Landlord or
Tenant to the other this Lease shall terminate and Rent shall be apportioned as
of said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, Landlord shall promptly restore the Premises and
the Project as nearly as is commercially reasonable under the

 

 

--------------------------------------------------------------------------------



Page 22

 

 



circumstances to their condition prior to such partial Taking and the rentable
square footage of the Building, the rentable square footage of the Premises,
Tenant’s Share of Operating Expenses, Building’s Share of Operating Expenses of
Project and the Rent payable hereunder during the unexpired Term shall be
reduced to such extent as may be fair and reasonable under the circumstances.
Upon any such Taking, Landlord shall be entitled to receive the entire price or
award from any such Taking without any payment to Tenant, and Tenant hereby
assigns to Landlord Tenant’s interest, if any, in such award. Tenant shall have
the right, to the extent that same shall not diminish Landlord’s award, to make
a separate claim against the condemning authority (but not Landlord) for such
compensation as may be separately awarded or recoverable by Tenant for moving
expenses and damage to Tenant’s trade fixtures, if a separate award for such
items is made to Tenant. Tenant hereby waives any and all rights it might
otherwise have pursuant to any provision of state law to terminate this Lease
upon a partial Taking of the Premises or the Project.

 

20.

Events of Default. Each of the following events shall be a default (“Default”)
by Tenant under this Lease:

 

 

(a)Payment Defaults. Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant written notice and an opportunity to cure any failure to pay Rent
withindays of any such written notice not more thanin any 12 month period and
Tenant agrees that such written notice shall be in lieu of and not in addition
to, or shall be deemed to be, any notice required by law.

 

(b)

Insurance. Any insurance required to be maintained by Tenant pursuant to this
Lease shall be canceled or terminated or shall expire or shall be reduced or
materially changed in a manner so that it does not comply with the terms of this
Lease, or Landlord shall receive a notice of nonrenewal of any such insurance
and Tenant shall fail to obtain replacement insurance before the expiration of
the current coverage.

 

 

(c)Abandonment. Tenant shall abandon the Premises. Tenant shall not be deemed
to  have abandoned the Premises if Tenant provides Landlord with reasonable
advance notice prior to vacating and, at the time of vacating the Premises, (i)
Tenant completes Tenant’s obligations under the Decommissioning and HazMat
Closure Plan in compliance with Section 28, (ii) Tenant has obtained the release
of the Premises of all Hazardous Materials Clearances and the Premises are free
from any residual impact from the Tenant HazMat Operations and provides
reasonably detailed documentation to Landlord confirming such matters, (iii)
Tenant has made reasonable arrangements with Landlord for the security of the
Premises for the balance of the Term, and (iv) Tenant continues during the
balance of the Term to satisfy and perform all of Tenant’s obligations under
this Lease as they come due.

 

(d)

Improper Transfer. Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

 

 

(e)Liens. Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within the time period
required pursuant to Section 15 of this Lease.

 

(f)

Insolvency Events. Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall: (A) make a general assignment for the benefit of creditors; (B)
commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or  entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved

 

 

 

--------------------------------------------------------------------------------



Page 23

 

 



or otherwise fail to maintain its legal existence (if Tenant, guarantor or
surety is a corporation, partnership or other entity).

 

(g)Estoppel Certificate or Subordination Agreement. Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 business days
after a second written notice requesting such document.

 

(h)Other Defaults. Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

 

Any notice given under Section 20(h) hereof shall: (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required under any
provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more  than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 90 days from the date of Landlord’s notice.

 

 

21.

Landlord’s Remedies.

 

(a)

Payment By Landlord; Interest. Upon a Default by Tenant hereunder, Landlord may,
without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act. All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent.

 

 

(b)Late Payment Rent. Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to ascertain. Such
costs include, but are not limited to, processing and accounting charges and
late charges which may be imposed on Landlord under any Mortgage covering the
Premises. Therefore, if any installment of Rent due from Tenant is not received
by Landlord within 5 days after the date such payment is due, Tenant shall pay
to Landlord an additional sum equal to 6% of the overdue Rent as a late charge.
Notwithstanding the foregoing, before assessing a late charge the first time in
any calendar year, Landlord shall provide Tenant written notice of the
delinquency and will waive the right if Tenant pays such delinquency within 5
days thereafter. The parties agree that this late charge represents a fair and
reasonable estimate of the costs Landlord will incur by reason of late payment
by Tenant. In addition to the late charge, Rent not paid when due shall bear
interest at the Default Rate from the 5th day after the date due until paid.

 

(c)

Remedies. Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

 

 

 

(i)

Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, without being
liable for prosecution or any claim or damages therefor;

 

 

(ii)Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:

 

 

--------------------------------------------------------------------------------



Page 24

 

 



(A)The amount of any unpaid rent which has been earned at the time of such
termination; plus

 

(B)The amount of the unpaid rent for the balance of the Term, discounted to its
then present value in accordance with accepted financial practice using a rate
reasonably acceptable to Landlord, further discounted by the amount of rent loss
that Tenant proves could have been reasonably avoided if Landlord had mitigated
damages pursuant to the final sentence of the first paragraph of Section 21(d)
below; plus

 

 

(C)

Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

 

 

 

(D)

At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

 

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others. As used in Section 21(c)(ii)(A) above,
the “amount” shall be computed by allowing interest at the Default Rate.

 

(iii)Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations). Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

 

 

(iv)

In the event Landlord elects to terminate this Lease following a Default by
Tenant, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements. Upon Landlord’s election to succeed to Tenant’s interest in any
such subleases, licenses, concessions or arrangements, Tenant shall, as of the
date of notice by Landlord of such election, have no further right to or
interest in the rent or other consideration receivable thereunder.

 

 

 

(v)

Intentionally Omitted.

 

(d)

Effect of Exercise. Exercise by Landlord of any remedies hereunder or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, it being understood that such
surrender and/or termination can be effected only by the express written
agreement of Landlord and Tenant. Any law, usage, or custom to the contrary
notwithstanding, Landlord shall have the right at all times to enforce the
provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing

 

 

 

--------------------------------------------------------------------------------



Page 25

 

 



and signed by Landlord. To the greatest extent permitted by law, Tenant waives
the service of notice of Landlord’s intention to re-enter, re-take or otherwise
obtain possession of the Premises as provided in any statute, or to institute
legal proceedings to that end, and also waives all right of redemption in case
Tenant shall be dispossessed by a judgment or by warrant of any court or judge.
Any reletting of the Premises or any portion thereof shall be on such terms and
conditions as Landlord in its sole discretion may determine. Landlord shall not
be liable for, nor shall Tenant’s obligations hereunder be diminished because
of, Landlord’s failure to relet the Premises or collect rent due in respect of
such reletting or otherwise to mitigate any damages arising by reason of
Tenant’s Default. Landlord shall, however, use commercially reasonable efforts
to mitigate the damages arising by reason of the termination of this Lease as a
result of a Default by Tenant; provided, however, that in no event shall
mitigation require Landlord to consider, among other things, (i) any tenant
which does not satisfy Landlord’s then current underwriting criteria, in the
exercise of Landlord’s sole and absolute discretion, for comparable size
premises, (ii) subdividing the Premises unless Landlord elects in its sole and
absolute discretion to do so,

(iii)any change in use of the Premises or any alterations which would lessen the
value of the leasehold improvements, (iv) granting any tenant improvement
allowances, free rent or other lease concessions, or

(v) accepting any tenant if Landlord would have the right to reject such tenant
if such tenant were a proposed assignee or sublessee of Tenant including,
without limitation, considering the factors described in Section 22(b).

 

Notwithstanding any contrary provision of this Lease, neither Tenant nor
Landlord shall be liable to the other for any indirect, special or consequential
damages; provided, however, that this sentence shall not apply to Landlord’s
damages (x) as expressly provided for in Section 8, and/or (y) in connection
with Tenant’s obligations as more fully set forth in Section 30. In no event
shall the foregoing, limit the damages to which Landlord is entitled under this
Section 21.

 

 

22.

Assignment and Subletting.

 

(a)General Prohibition. Without Landlord’s prior written consent (which shall be
given or withheld pursuant to the terms of Section 22(b) below) subject to and
on the conditions described in this Section 22, Tenant shall not, directly or
indirectly, voluntarily or by operation of law, assign this Lease or sublease
the Premises or any part thereof or mortgage, pledge, or hypothecate its
leasehold interest or grant any concession or license within the Premises, and
any attempt to do any of the foregoing shall be void and of no effect. If Tenant
is a corporation, partnership or limited liability company, the shares or other
ownership interests thereof which are not actively traded upon a stock exchange
or in the over-the- counter market, a transfer or series of transfers whereby
50% or more of the issued and outstanding shares or other ownership interests of
such corporation are, or voting control is, transferred (but excepting transfers
upon deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution  of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22. Notwithstanding the foregoing, any
public offering of shares or other ownership  interest in Tenant shall not be
deemed an assignment.

 

(b)Permitted Transfers. If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment or Shared Space Arrangement (each as defined below), then
at least 15 days, but not more than 45 business days, before the date Tenant
desires the assignment or sublease to be effective (the “Assignment Date”),
Tenant shall give Landlord a notice (the “Assignment Notice”) containing such
information about the proposed assignee or sublessee, including the proposed use
of the Premises and any Hazardous Materials proposed to be used, stored handled,
treated, generated in or released or disposed of from the Premises, the
Assignment Date, any relationship between Tenant and the proposed assignee or
sublessee, and all material terms and conditions of the proposed assignment or
sublease, including a copy of any proposed assignment or sublease in its
then-current form, and such other information as Landlord may deem reasonably
necessary or appropriate to its consideration whether to grant  its consent.
Landlord may, by giving written notice to Tenant within 15 days after receipt of
the Assignment Notice: (i) grant such consent (provided that Landlord shall
further have the right to review and approve

 

 

--------------------------------------------------------------------------------



Page 26

 

 



or disapprove the proposed form of sublease prior to the effective date of any
such subletting), (ii) refuse such consent, in its reasonable discretion; or
(iii) with respect to any proposed assignment or transfer of this Lease, or with
respect to any proposed subletting for substantially the remainder of the Term
of more than  of the Premises, terminate this Lease with respect to the space
described in the Assignment   Notice as of the Assignment Date (an “Assignment
Termination”). Among other reasons, it shall be reasonable for Landlord to
withhold its consent in any of these instances: (1) the proposed assignee or
subtenant is a governmental agency; (2) in Landlord’s reasonable judgment, the
use of the Premises by the proposed assignee or subtenant would entail any
alterations that would materially lessen the value of the leasehold improvements
in the Premises, or would require materially increased services by Landlord;

(3)in Landlord’s reasonable judgment, the proposed assignee or subtenant is
engaged in areas of scientific research or other business concerns that are
controversial such that they may (i) attract or cause negative publicity for or
about the Building or the Project, (ii) negatively affect the reputation of the
Building, the Project or Landlord, (iii) attract protestors to the Building or
the Project, or (iv) lessen the attractiveness of the Building or the Project to
any tenants or prospective tenants, purchasers or lenders;

(4)in Landlord’s reasonable judgment, the proposed assignee or subtenant lacks
the creditworthiness to support the financial obligations it will incur under
the proposed assignment or sublease; (5) in Landlord’s reasonable judgment, the
character, reputation, or business of the proposed assignee or subtenant is
inconsistent with the desired tenant-mix or the quality of other tenancies in
the Project; (6) Landlord has experienced previous defaults by or is in
litigation with the proposed assignee or subtenant; (7) the use of the Premises
by the proposed assignee or subtenant will violate any applicable Legal
Requirement; (8) the proposed assignee or subtenant is an entity with whom
Landlord is then-currently actively negotiating to lease space in the Project;
or (9) the assignment or sublease is prohibited by Landlord’s lender. If
Landlord delivers notice of its election to exercise an Assignment Termination,
Tenant shall have the right to withdraw such Assignment Notice by written notice
to Landlord of such election within 5 business days after Landlord’s notice
electing to exercise the Assignment Termination. If Tenant withdraws such
Assignment Notice, this Lease shall continue in full force and effect. If Tenant
does not withdraw such Assignment Notice, this Lease, and the term and estate
herein granted, shall terminate as of the Assignment Date with respect to the
space described in such Assignment Notice. No failure of Landlord to exercise
any such option to terminate this Lease, or to deliver a timely notice in
response to the Assignment Notice, shall be deemed to be Landlord’s consent to
the proposed assignment, sublease or other transfer. Tenant shall pay to
Landlord a fee equal to

in connection with its consideration of any Assignment Notice and/or its
preparation or review of any consent documents. Notwithstanding the foregoing,
Landlord’s consent to an assignment of this Lease or a subletting of any portion
of the Premises to any entity controlling, controlled by or under
common  control with Tenant (a “Control Permitted Assignment”) shall not be
required, provided that the parties shall be required to execute Landlord’s
standard form of consent to assignment in connection with such Control Permitted
Assignment. In addition, Tenant shall have the right to assign this Lease, upon
15 days prior written notice to Landlord ((x) unless Tenant is prohibited from
providing such notice by applicable Legal Requirements in which case Tenant
shall notify Landlord promptly thereafter, and (y) if the transaction is subject
to confidentiality requirements, Tenant’s advance notification shall be subject
to Landlord’s execution of a non-disclosure agreement reasonably acceptable to
Landlord and Tenant) but without obtaining Landlord’s prior written consent, to
a corporation or other entity which is a successor-in- interest to Tenant, by
way of merger, consolidation or corporate reorganization, or by the purchase of
all or substantially all of the assets or the ownership interests of Tenant
provided that (i) such merger or consolidation, or such acquisition or
assumption, as the case may be, is for a good business purpose and not
principally for the purpose of transferring this Lease, and (ii) the net worth
(as determined in accordance with generally accepted accounting principles
(“GAAP”)) of the assignee is not less than the greater of the net worth (as
determined in accordance with GAAP) of Tenant as of (A) the Commencement Date,
or (B) as of the date of Tenant’s most current quarterly or annual financial
statements, and (iii) such assignee shall agree in writing to assume all of the
terms, covenants and conditions of this Lease (a “Corporate Permitted
Assignment”). Control Permitted Assignments and Corporate Permitted Assignments
are hereinafter referred to as “Permitted Assignments.”

 

Notwithstanding anything to the contrary contained in this Lease, Tenant may
from time to time enter into license agreements (each, a “Shared Space
Arrangement”) with agents, contractors, consultants and other third parties
(each, a “Space Occupant”) to use up to of the Premises as

 

 

--------------------------------------------------------------------------------



Page 27

 

 



“Shared Space Area” and such Share Space Arrangements shall not require
Landlord’s consent under Section 22 of this Lease but Tenant shall be required
to provide Landlord with a copy of each such Shared Space Arrangement and, prior
to the effective date of each such Shared Space Arrangement and prior to any use
of the Premises by such Space Occupant, Tenant and each licensee shall be
required to execute Landlord’s consent in the form attached hereto as Exhibit H.
The rights set forth in this paragraph are personal to Beam Therapeutics Inc.,
and any assignee of Beam Therapeutics Inc. pursuant to a Permitted Assignment
and, except with respect to such assignee pursuant to a Permitted Assignment,
shall not inure to the benefit of any successor, assignee or subtenant of Beam
Therapeutics Inc. Tenant shall be fully responsible for the conduct of all Space
Occupants and the agents, servants, employees, invitees and contractors of each
Space Occupant within the Shared Space Area and the Project, and Tenant’s
indemnification obligations set forth in this Lease shall apply with respect to
the conduct of such parties within the Shared Space Area and Project.

 

(c)

Additional Conditions. As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

 

 

(i)that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under this Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

 

(ii)A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation: permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by any and all federal, state and
local Governmental Authorities for any storage tanks installed in, on or under
the Project for the closure of any such tanks. Neither Tenant nor any such
proposed assignee or subtenant is required, however, to provide Landlord with
any portion(s) of the such documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities.

 

(d)No Release of Tenant, Sharing of Excess Rents. Notwithstanding any assignment
or subletting, Tenant and any guarantor or surety of Tenant’s obligations under
this Lease shall at all times remain fully and primarily responsible and liable
for the payment of Rent and for compliance with all of Tenant’s other
obligations under this Lease. If the Rent due and payable by a sublessee or
assignee (or  a combination of the rental payable under such sublease or
assignment plus any bonus or other consideration therefor or incident thereto in
any form) exceeds the sum of the rental payable under this Lease, (excluding
however, any Rent payable under this Section) and actual and reasonable
brokerage fees, legal costs, free rent consistent with market terms, and any
design or construction fees and tenant improvement costs directly related to and
required pursuant to the terms of any such sublease (“Excess Rent”), then Tenant
shall be bound and obligated to pay Landlord as Additional Rent hereunder 50% of
such Excess Rent within 30 days following receipt thereof by Tenant. If Tenant
shall sublet the Premises or any part thereof, Tenant hereby immediately and
irrevocably assigns to Landlord, as security for Tenant’s obligations under this
Lease, all rent from any such subletting, and Landlord as assignee, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have  the right to collect such rent.

 

 

--------------------------------------------------------------------------------



Page 28

 

 



(e)

No Waiver. The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under this Lease. The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

 

 

(f)Prior Conduct of Proposed Transferee. Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

 

23.

Estoppel Certificate. Tenant shall, within 10 business days of written notice
from Landlord, execute, acknowledge and deliver a statement in writing in any
form reasonably requested by a proposed lender or purchaser, (i) certifying that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification and certifying that this Lease as so modified is
in full force and effect) and the dates to which the rental and other charges
are paid in advance, if any, (ii) acknowledging, to the best of Tenant’s
knowledge, that there are not any uncured defaults on the part of Landlord
hereunder, or specifying such defaults if any are claimed, and (iii) setting
forth such further information with respect to the status of this Lease or the
Premises as may be reasonably requested thereon. Any such statement may be
relied upon by any prospective purchaser or encumbrancer of all or any portion
of the real property of which the Premises are a part. If Tenant does not
respond within 5  days of a second written request for such statement, Tenant’s
failure to deliver such statement within such time shall, at the option of
Landlord, be conclusive upon Tenant that the Lease is in full force and effect
and without modification except as may be represented by Landlord in any
certificate prepared by Landlord and delivered to Tenant for execution.

 

 

Upon request by Tenant, Landlord will similarly execute an estoppel certificate:
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which the
rental and other charges are paid in advance, if any, (ii) acknowledging that
there are not, to Landlord’s knowledge, any uncured defaults on the part of
Tenant hereunder, or specifying such defaults if any are claimed and (iii)
setting forth such further information with respect to the status of this Lease
or the Premises as may be reasonably requested thereon. Landlord shall use
reasonable efforts to provide  such estoppel certificate to Tenant within 15
business days after Tenant’s written request therefor. Any such statement may be
relied upon by any prospective assignee or lender of Tenant.

 

24.

Quiet Enjoyment. So long as Tenant is not in Default under this Lease, Tenant
shall, subject to the terms of this Lease, at all times during the Term, have
peaceful and quiet enjoyment of the Premises against any person claiming by,
through or under Landlord.

 

 

25.

Prorations. All prorations required or permitted to be made hereunder shall be
made on the basis of a 360 day year and 30 day months.

 

 

 

--------------------------------------------------------------------------------



Page 29

 

 



26.Rules and Regulations. Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable rules and regulations written
notice of which has been delivered to Tenant at any time or from time to time
established by Landlord covering use of the Premises and the Project. Such rules
and regulations may include, without limitation, rules and regulations relating
to the use of the Project Amenities and/or rules and regulations which are
intended to encourage social distancing, promote and protect health and physical
well-being within the Common Areas of the Project and/or intended to limit the
spread of Infectious Conditions. The current rules and regulations are attached
hereto as Exhibit E. If there is any conflict between said rules and regulations
and other provisions of this Lease, the terms and provisions of this Lease shall
control. Landlord shall not have any liability or obligation for the breach of
any rules or regulations by other tenants in the Project and shall not enforce
such rules and regulations in a discriminatory manner.

 

27.Subordination. This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage. Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder. Tenant agrees upon written demand to execute,
acknowledge and deliver such instruments, confirming such subordination, and
such instruments of attornment as shall be requested by any such Holder,
provided any such instruments contain appropriate non-disturbance provisions
assuring Tenant’s quiet enjoyment of the Premises as set forth in Section 24
hereof. Notwithstanding the foregoing, any such Holder may at any time
subordinate its Mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
Mortgage without regard to their respective dates of execution, delivery or
recording and in that event such Holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such Mortgage and had been assigned to such Holder.
The term “Mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “Holder” of a Mortgage shall be deemed to include the beneficiary under a
deed of trust. As of the date of this Lease, there is no existing Mortgage
encumbering the Project.

 

The subordination of this Lease to a future Mortgage shall be conditioned upon
the Holder of any such future Mortgage entering into a subordination,
non-disturbance and attornment agreement (“SNDA”) with Tenant with respect to
this Lease. The SNDA shall be on the form proscribed by the Holder and, to the
extent that the execution of an SNDA is done pursuant to this paragraph (as
opposed to a requirement of the Holder), then Tenant shall pay the Holder’s fees
and costs in connection with obtaining such SNDA; provided, however, that
Landlord shall request that Holder make any reasonable changes to the SNDA
requested by Tenant.

 

28.Surrender. Upon the expiration of the Term or earlier termination of Tenant’s
right of possession, Tenant shall surrender the Premises to Landlord in the same
condition in the condition following the Substantial Completion of the Tenant
Improvements, subject to any Alterations or Installations permitted by Landlord
to remain in the Premises, free of Hazardous Materials brought upon, kept, used,
stored, handled, treated, generated in, or released or disposed of from, the
Premises by any person other than a Landlord Party (collectively, “Tenant HazMat
Operations”) and released of all Hazardous Materials Clearances, broom clean,
ordinary wear and tear and casualty loss and condemnation covered by Sections 18
and 19 excepted. At least 3 months prior to the surrender of the Premises or
such earlier date as Tenant may elect to cease operations at the Premises,
Tenant shall deliver to Landlord a narrative description of the actions proposed
(or required by any Governmental Authority) to be taken by Tenant in order to
surrender the Premises (including any Installations permitted by Landlord to
remain in the Premises) at the expiration or earlier termination of the Term,
free from any residual impact from the Tenant HazMat Operations and otherwise
released for unrestricted use and occupancy (the “Decommissioning and HazMat
Closure Plan”). Such Decommissioning and HazMat Closure Plan shall be
accompanied by a current listing of (i) all Hazardous Materials licenses and
permits

 

 

--------------------------------------------------------------------------------



Page 30

 

 



held by or on behalf of any Tenant Party with respect to the Premises, and (ii)
all Hazardous Materials used, stored, handled, treated, generated, released or
disposed of from the Premises, and shall be subject to the review and approval
of Landlord’s environmental consultant. In connection with the review and
approval of the Decommissioning and HazMat Closure Plan, upon the request of
Landlord, Tenant shall deliver to Landlord or its consultant such additional
non-proprietary information concerning Tenant HazMat Operations as Landlord
shall reasonably request. On or before such surrender, Tenant shall deliver to
Landlord evidence that the approved Decommissioning and HazMat Closure Plan
shall have been satisfactorily completed and Landlord shall have the right,
subject to reimbursement at Tenant’s expense as set forth below, to cause
Landlord’s environmental consultant to inspect the Premises and perform such
additional procedures as may be deemed reasonably necessary to confirm that the
Premises are, as of the effective date of such surrender or early termination of
this Lease, free from any residual impact from Tenant HazMat Operations. Tenant
shall reimburse Landlord, as Additional Rent,  for the reasonable, actual
out-of-pocket third party expense incurred by Landlord for Landlord’s
environmental consultant to review and approve the Decommissioning and HazMat
Closure Plan and to visit the  Premises  and  verify satisfactory completion  of
the  same,  which cost shall not exceed. Landlord shall have the unrestricted
right to deliver such Decommissioning and HazMat Closure Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.

 

If Tenant shall fail to prepare or submit a Decommissioning and HazMat Closure
Plan approved by Landlord, or if Tenant shall fail to complete the approved
Decommissioning and HazMat Closure Plan, or if such Decommissioning and HazMat
Closure Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
actual cost of which actions shall be reimbursed by Tenant as Additional Rent,
without regard to the limitation set forth in the first paragraph of this
Section 28.

 

Upon the expiration or earlier termination of the Term, Tenant shall immediately
return to Landlord all keys and/or access cards to parking, the Building and
Project, restrooms or all or any portion of the Premises furnished to or
otherwise procured by Tenant. If any such access card or key is lost, Tenant
shall pay to Landlord, at Landlord’s election, either the cost of replacing such
lost access card or key or the cost of reprogramming the access security system
in which such access card was used or changing the lock or locks opened by such
lost key. Any Tenant’s Property, Alterations and property not so removed by
Tenant as permitted or required herein shall be deemed abandoned and may be
stored, removed, and disposed of by Landlord at Tenant’s expense, and Tenant
waives all claims against Landlord for any damages resulting from Landlord’s
retention and/or disposition of such property. All obligations of Tenant
hereunder not fully performed as of the termination of the Term, including the
obligations of Tenant under Section 30 hereof, shall survive the expiration or
earlier termination of the Term, including, without limitation, indemnity
obligations, payment obligations with respect to Rent and obligations concerning
the condition and repair of the Premises.

 

29.

Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD WAIVE
ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER  INSTRUMENT, DOCUMENT, OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED HERETO.

 

 

 

30.

Environmental Requirements.

 

(a) Prohibition/Compliance/Indemnity. Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party. If Tenant
breaches

 

 

--------------------------------------------------------------------------------



Page 31

 

 



the obligation stated in the preceding sentence, or if the presence of Hazardous
Materials in the Premises during the Term or during any holding over results in
contamination of the Premises, the Project or any adjacent property or if
contamination of the Premises, the Project or any adjacent property by Hazardous
Materials brought into, kept, used, stored, handled, treated, generated in or
about, or released or disposed of from, the Premises by anyone other than
Landlord and Landlord’s employees, agents and contractors otherwise occurs
during the Term or any holding over, Tenant hereby indemnifies and shall defend
and hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, reasonable attorneys’, consultants’ and experts’
fees, court costs and amounts paid in settlement of any claims or actions),
fines, forfeitures or other civil, administrative or criminal penalties,
injunctive or other relief (whether or not based upon personal injury, property
damage, or contamination of, or adverse effects upon, the environment, water
tables or natural resources), liabilities or losses (collectively,
“Environmental Claims”) which arise during or after the Term as a result of such
contamination. This indemnification of Landlord by Tenant includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, treatment, remedial, removal, or restoration work
required by any federal, state or local Governmental Authority because of
Hazardous Materials present in the air, soil or ground water above, on, or under
the Premises. Without limiting the foregoing, if the presence of any Hazardous
Materials on the Premises, the Building, the Project or any adjacent property
caused or permitted by Tenant or any Tenant Party results in any contamination
of the Premises, the Building, the Project or any adjacent property, Tenant
shall promptly take all actions at its sole expense and in accordance with
applicable Environmental Requirements as are necessary to return the Premises,
the Building, the Project or any adjacent property to the condition existing
prior to the time of such contamination, provided that Landlord’s approval of
such action shall first be obtained, which approval shall not unreasonably be
withheld so long as such actions would not potentially have any material adverse
long-term or short-term effect on the Premises the Building or the Project.
Notwithstanding anything to the contrary contained in Section 28 or this Section
30, Tenant shall not be responsible for, and the indemnification and hold
harmless obligations set forth in this paragraph shall not apply to (i)
contamination in the Premises which Tenant can prove existed in the Premises
prior to the Commencement Date, (ii) the presence of any Hazardous Materials in
the Premises which Tenant can prove migrated from outside the Premises into the
Premises, or (iii) contamination caused by Landlord or any Landlord’s employees,
agents and contractors, unless in any case, the presence of such Hazardous
Materials (x) is the result of a breach by Tenant of any of its obligations
under this Lease, or

 

(y)

was caused, contributed to or exacerbated by Tenant or any Tenant Party.

 

(b)Business. Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use. Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Rent Commencement
Date a list identifying each type of Hazardous Materials to be brought upon,
kept, used, stored, handled, treated, generated on, or released or disposed of
from, the Premises and setting forth any and all governmental approvals or
permits required in connection with the presence, use, storage, handling,
treatment, generation, release or disposal of such Hazardous Materials on or
from the Premises (“Hazardous Materials List”). Upon Landlord’s request, or any
time that Tenant is required to deliver a Hazardous Materials List to any
Governmental Authority (e.g., the fire department) in connection with Tenant’s
use or occupancy of the Premises, Tenant shall deliver to Landlord a copy of
such Hazardous Materials List. Notwithstanding the foregoing, the Hazardous
Materials List shall not be required to include Hazardous Materials contained in
products customarily used by tenants in de minimis quantities for ordinary
cleaning and office purposes. Tenant shall deliver to Landlord true and correct
copies of the following documents (the “Haz Mat Documents”) relating to the use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials prior to the Rent Commencement Date, or if unavailable at that time,
concurrent with the receipt from or submission to a Governmental Authority:
permits; approvals; reports and correspondence; storage and

 

 

--------------------------------------------------------------------------------



Page 32

 

 



management plans, notice of violations of any Legal Requirements; plans relating
to the installation of  any storage tanks to be installed in or under the
Project (provided, said installation of tanks shall only be permitted after
Landlord has given Tenant its written consent to do so, which consent may be
withheld in Landlord’s sole and absolute discretion); all closure plans or any
other documents required by any and all federal, state and local Governmental
Authorities for any storage tanks installed in, on or under the Project for the
closure of any such tanks; and a Decommissioning and HazMat Closure Plan (to
the  extent surrender in accordance with Section 28 cannot be accomplished in 3
months). Tenant is not required, however, to provide Landlord with any
portion(s) of the Haz Mat Documents containing information of a proprietary
nature which, in and of themselves, do not contain a reference to any Hazardous
Materials or hazardous activities. It is not the intent of this Section to
provide Landlord with information which could be detrimental to Tenant’s
business should such information become possessed by Tenant’s competitors.

 

(c)

Tenant Representation and Warranty. Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor any of its legal predecessors has been
required by any prior landlord, lender or Governmental Authority at any time to
take remedial action in connection with Hazardous Materials contaminating a
property which contamination was permitted by Tenant of such predecessor or
resulted from Tenant’s or such predecessor’s action or use of the property in
question, and (ii) Tenant is not subject to any enforcement order issued by any
Governmental Authority in connection with the use, storage, handling, treatment,
generation, release or disposal of Hazardous Materials (including, without
limitation, any order related to the failure to make a required reporting to any
Governmental Authority). If Landlord determines that this representation and
warranty was not true as of the date of this lease, Landlord shall have the
right to terminate this Lease in Landlord’s sole and absolute discretion.

 

 

(d)Testing. Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use. Tenant shall be required to pay the
cost of such annual test of the Premises if there is violation of this Section
30 or if contamination for which Tenant is responsible under this Section 30 is
identified; provided, however, that if Tenant conducts its own tests of the
Premises using third party contractors and test procedures acceptable to
Landlord which tests are certified to Landlord, Landlord shall accept such tests
in lieu of the annual tests to be paid for by Tenant. In addition, at any time,
and from time to time, prior to the expiration or earlier termination of the
Term, Landlord shall have the right to conduct appropriate tests of the Premises
and the Project to determine if contamination has occurred as a result of
Tenant’s use of the Premises. In connection with such testing, upon the request
of Landlord, Tenant shall deliver to Landlord or its consultant such reasonable
non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party. If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all costs to
conduct such tests. If no such contamination is found, Landlord shall pay the
costs of such tests (which shall not constitute an Operating Expense). Landlord
shall provide Tenant with a copy of all third party, non-confidential reports
and tests of the Premises made by or on behalf of Landlord during the Term
without representation or warranty and subject to a confidentiality agreement.
Tenant shall, at its sole cost and expense, promptly and satisfactorily
remediate any environmental conditions identified by such testing for which
Tenant is responsible under this Section 30 in accordance with all Environmental
Requirements. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights which Landlord may have against Tenant.

 

 

(e)

Intentionally Omitted.

 

(f)

Storage Tanks. If storage tanks storing Hazardous Materials located on the
Premises or the Project are used by Tenant or are hereafter placed on the
Premises or the Project by Tenant, Tenant shall install, use, monitor, operate,
maintain, upgrade and manage such storage tanks, maintain appropriate records,
obtain and maintain appropriate insurance, implement reporting procedures,
properly close any storage tanks, and take or cause to be taken all other
actions necessary or required under applicable state and federal Legal
Requirements, as such now exists or may hereafter be adopted or amended in
connection with the installation, use, maintenance, management, operation,
upgrading and closure of such storage tanks. Notwithstanding anything to the
contrary contained herein, Tenant shall

 

 

 

--------------------------------------------------------------------------------



Page 33

 

 



have no right to use or install any underground storage tanks at the Project.
Notwithstanding anything to the contrary contained herein, subject to the terms
and conditions of this Lease and the Work Letter, Tenant may install and
maintain fire water containment tanks at locations on the Property reasonably
approved by Landlord. Landlord may require Tenant to remove such fire water
containment tanks and restore such areas of the Property prior to the expiration
or earlier termination of the Term.

 

(g)Tenant’s Obligations. Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease. During any period of
time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials (including, without limitation, the release and termination of any
licenses or permits restricting the use of the Premises and the completion of
the approved Decommissioning and HazMat Closure Plan), Tenant shall continue to
pay the full Rent in accordance with this Lease for any portion of the Premises
not relet by Landlord in Landlord’s sole discretion, which Rent shall be
prorated daily.

 

(h)Definitions. As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following: the Comprehensive Environmental Response,
Compensation  and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder. As used herein, the term “Hazardous Materials”
means and includes any substance, material, waste, pollutant, or contaminant
listed or defined as hazardous or toxic, or regulated by reason of its impact or
potential impact on humans, animals and/or the environment under any
Environmental Requirements, asbestos and petroleum, including crude oil or any
fraction thereof, natural gas liquids, liquefied natural gas, or synthetic gas
usable for fuel (or mixtures of natural gas and such synthetic gas). As defined
in Environmental Requirements, Tenant is and shall  be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

 

31.Tenant’s Remedies/Limitation of Liability. Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary). Upon any default by Landlord, Tenant shall give written notice by
registered or certified mail to any Holder of a Mortgage covering the Premises
and to any landlord of any lease of property in or on which the Premises are
located and Tenant shall offer such Holder and/or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Project by power of sale or a judicial action if such should prove necessary to
effect a cure; provided Landlord shall have furnished to Tenant in writing the
names and addresses of all such persons who are to receive such notices. All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

 

Notwithstanding the foregoing, if any claimed Landlord default hereunder will
immediately, materially and adversely affect Tenant’s ability to conduct its
business in the Premises (a “Material Landlord Default”), Tenant shall, as soon
as reasonably possible, give Landlord written notice of such claim which notice
shall specifically state that a Material Landlord Default exists and telephonic
notice to Tenant’s principal contact with Landlord. Landlord shall then have 2
business days to commence cure of such claimed Material Landlord Default and
shall diligently prosecute such cure to completion. If such claimed Material
Landlord Default is not a default by Landlord hereunder, Landlord shall be
entitled to recover from Tenant, as Additional Rent, any costs incurred by
Landlord in connection with such cure in excess of the costs, if any, that
Landlord would otherwise have been liable to pay hereunder. If Landlord fails to
commence cure of any claimed Material Landlord Default as provided above, Tenant
may commence and prosecute such cure to completion, and shall be entitled to
recover the costs of such cure

 

 

--------------------------------------------------------------------------------



Page 34

 

 



(but not any consequential or other damages) from Landlord by way of
reimbursement from Landlord with no right to offset against Rent, to the extent
of Landlord’s obligation to cure such claimed Material Landlord Default
hereunder, subject to the limitations set forth in this Lease. Landlord shall
have the right not to reimburse Tenant as provided for in the preceding sentence
and instead dispute Tenant’s entitlement to reimbursement, Tenant’s right to
perform such repairs and/or maintenance and/or the amount being requested by
Tenant. If Landlord elects, in the exercise of its good faith reasonable
discretion, to dispute any of the foregoing matters, Landlord shall notify
Tenant in writing of the nature of such dispute within 30 days after receipt of
Tenant’s written request for reimbursement. Landlord and Tenant shall meet and
discuss the dispute and if Landlord and Tenant fail to reach a resolution of the
dispute within 15 days after their meeting, the dispute shall be resolved by
arbitration by a single  arbitrator with the qualifications and experience
appropriate to resolve the matter and appointed pursuant to and acting in
accordance with the rules of the American Arbitration Association. If the
arbitrator  decides in favor of Tenant, then Landlord shall promptly pay the
amount of any award to Tenant. If either party is determined by the arbitrator
to be the prevailing party, then such party shall be entitled to have its
reasonable attorneys’ fees and costs in connection with such arbitration paid by
the other party. If Landlord has not paid to Tenant in full the amount of any
such award plus any attorneys’ fees and costs awarded by the arbitrator within
30 days of the date of the arbitrator’s decision, then Tenant shall have  the
right to set off against the next monthly payments of Base Rent the amount of
the award.

 

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter. The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises. Upon the transfer by such owner of its interest in the Premises, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

 

32.Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and  Landlord’s
representatives may enter the Premises during business hours on not less than 48
hours advance written notice (except in the case of emergencies in which case no
such notice shall be required and such entry may be at any time) for the purpose
of effecting any such repairs, inspecting the Premises, showing the Premises to
prospective purchasers and, during the last year of the Term, to prospective
tenants or for any other business purpose. Landlord may erect a suitable sign on
the Premises stating that the Project is available for sale, or in the last 12
months of the Term, that the Premises are available to let. Landlord shall use
reasonable efforts to minimize interference  with Tenant’s business operations
at the Premises in connection with its entry into the Premises under this
Section 32. Landlord may grant and amend easements, make public dedications,
designate Common Areas and create restrictions on or about the Project
(excluding the Premises), provided that no such easement, dedication,
designation or restriction materially, adversely affects Tenant’s use or
occupancy of the Premises for the Permitted Use, materially increases Tenant’s
obligations under this Lease, or materially diminishes Tenant’s rights under the
Lease. At Landlord’s request, Tenant shall execute such instruments as may be
necessary for such easements, dedications or restrictions. Tenant shall at all
times, except in the case of emergencies, have the right to escort Landlord or
its agents, representatives, contractors or guests while the same are in the
Premises, provided such escort does not materially and adversely affect
Landlord’s access rights hereunder. Notwithstanding the foregoing, Tenant shall
have  the right to designate (on plans provided by Tenant to Landlord, which may
be reasonably updated by Tenant from time to time upon notice to Landlord)
certain areas of the Premises as limited access areas required to protect the
health of persons or security of confidential and proprietary information, which
limited access areas shall not be entered into by Landlord or Landlord’s
representatives without a Tenant representative, except in the case of an
emergency. Landlord shall use reasonable efforts to comply with Tenant’s
reasonable security, confidentiality and safety requirements with respect to
entering restricted portions of the Premises; provided, however, that Tenant has
notified Landlord of such security, confidentiality and safety requirements
reasonably prior to Landlord’s entry into the Premises and provided further that
in no event shall Tenant bar or prohibit access by Landlord and its employees,

 

 

--------------------------------------------------------------------------------



Page 35

 

 



agents and contractors for the performance of the obligations of Landlord or the
exercise of the rights of Landlord under this Lease.

 

33.

Security. Tenant acknowledges and agrees that security devices and services, if
any, while intended to deter crime may not in given instances prevent theft or
other criminal acts and that Landlord is not providing any security services
with respect to the Premises. Tenant agrees that Landlord shall not be liable to
Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises. Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project. Tenant shall at  Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.

 

 

34.Force Majeure. Except for the payment of Rent and any other amounts payable
under this Lease, neither Landlord nor Tenant shall be held responsible or
liable for delays in the performance of its obligations hereunder when caused
by, related to, or arising out of acts of God, sinkholes or subsidence, strikes,
lockouts, or other labor disputes, embargoes, quarantines, extreme weather,
national, regional, or local disasters, calamities, or catastrophes, inability
to obtain labor or materials (or reasonable substitutes therefor) at reasonable
costs or failure of, or inability to obtain, utilities necessary for
performance, governmental restrictions, orders, limitations, regulations, or
controls, national emergencies, local, regional or national epidemic or pandemic
(including COVID-19), delay in issuance or revocation of permits, enemy or
hostile governmental action, terrorism, insurrection, riots, civil disturbance
or commotion, fire or other casualty, and other causes or events beyond their
reasonable control (“Force Majeure”). Financial disability or hardship,
regardless of the cause of the same, shall never constitute a Force Majeure
event.

 

35.Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other thanLandlord and Tenant each hereby agree to indemnify and
hold the other harmless from and against any claims by any Broker, other than
Jones Lang LaSalle, claiming a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this leasing transaction.

 

36.

Limitation on Liability. NOTWITHSTANDING ANYTHING SET FORTH HEREIN OR IN ANY
OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE CONTRARY: (A) LANDLORD SHALL
NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR (AND TENANT AND EACH SUCH OTHER
PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR INJURY, WHETHER ACTUAL OR
CONSEQUENTIAL TO: TENANT’S PERSONAL PROPERTY OF EVERY KIND AND DESCRIPTION,
INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT, INVENTORY, SCIENTIFIC
RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS, PRODUCT, SPECIMENS,
SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER RECORDS OF EVERY KIND
AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL INCOME DERIVED OR DERIVABLE
THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE TO LANDLORD FOR ANY ACT OR
OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN ANY WAY UNDER THIS LEASE
OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER SHALL BE STRICTLY LIMITED
SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY PROCEEDS FROM SALE OR
CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN RESPECT OF LANDLORD’S
INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH LOSS; AND (C) IN NO EVENT
SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST LANDLORD IN CONNECTION WITH
THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY OTHER PROPERTY OR ASSETS OF
LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
CONTRACTORS. UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY OF LANDLORD’S
OFFICERS, DIRECTORS,

 

 

 

--------------------------------------------------------------------------------



Page 36

 

 



EMPLOYEES, AGENTS OR CONTRACTORS BE LIABLE FOR INJURY TO TENANT’S BUSINESS OR
FOR ANY LOSS OF INCOME OR PROFIT THEREFROM.

 

NOTWITHSTANDING ANYTING TO THE CONTRARY CONTAINED IN THIS LEASE, IN NO EVENT
SHALL PERSONAL LIABILITY FOR TENANT’S OBLIGATIONS UNDER THIS LEASE BE ASSERTED
AGAINST ANY OF TENANT’S OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS.

 

Tenant acknowledges and agrees that measures and/or services implemented at the
Project, if any, intended to encourage social distancing, promote and protect
health and physical well-being and/or intended to limit the spread of Infectious
Conditions, may not prevent the spread of such Infectious Conditions. Neither
Landlord nor any Landlord Indemnified Parties shall have any liability and
Tenant waives any claims against Landlord and the Landlord Indemnified Parties
with respect to any loss, damage or injury in connection with (x) the
implementation, or failure of Landlord or any Landlord Indemnified Parties to
implement, any measures and/or services at the Project intended to encourage
social distancing, promote and protect health and physical well-being and/or
intended to limit the spread of Infectious Conditions, or (y) the failure of any
measures and/or services implemented at the Project, if any, to limit the spread
of any Infections Conditions.

 

37.

Severability. If any clause or provision of this Lease is illegal, invalid or
unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

 

 

38.

Signs; Exterior Appearance. Tenant shall not, without the prior written consent
of Landlord, which may be granted or withheld in Landlord’s reasonable
discretion: (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Building, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows with something other than a UV coating
reasonably acceptable to Landlord, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises.

 

 

Tenant shall also have the exclusive right to display, at Tenant’s cost and
expense, a sign bearing Tenant’s name and/or logo on the façade of the Building
in a location mutually acceptable to Landlord and Tenant (the “Building Sign”).
Subject to compliance with applicable Legal Requirements, Landlord hereby
approves of Tenant’s signage design for the Building Sign reflected on Exhibit
J.  Tenant shall be responsible, at Tenant’s sole cost and expense, for the
maintenance of Tenant’s signage on the Building Sign, for the removal of
Tenant’s signage on the Building Sign at the expiration or earlier termination
of this Lease and for the repair all damage resulting from such removal. So long
as this  Lease is not in the future amended such that the Premises is reduced to
consist of less than of the rentable square footage of the Building, then (i)
Tenant may assign its rights under this paragraph with respect to the Building
Sign in connection with an assignment by Tenant of this Lease, and (ii) Landlord
shall not grant any other tenant the right to place signage on the Building
façade.

 

39.

Right to Extend Term. Tenant shall have the right to extend the Term of this
Lease  upon the following terms and conditions:

 

 

(a)Extension Rights. Tenant shall have 2 consecutive rights (each, an “Extension
Right”) to extend the term of this Lease for 5 years each (each, an “Extension
Term”) on the same terms and conditions as this Lease (other than with respect
to Base Rent and the Work Letter) by giving Landlord written notice (“Exercise
Notice”) of its election to exercise each Extension Right at least months prior

 

 

--------------------------------------------------------------------------------



Page 37

 

 



(the “Exercise Date”), and no earlier thanmonths prior, to the expiration of the
Base Term of this Lease or the expiration of the prior Extension Term.

 

Upon the commencement of the first Extension Term and on each annual anniversary
of the commencement of the first Extension Term, Base Rent shall be adjusted by
multiplying the Base Rent payable immediately before such adjustment by the Rent
Adjustment Percentage and adding the  resulting amount to the Base Rent payable
immediately before such adjustment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tenant shall exercise the second Extension Right, if at all, as follows: (i)
Tenant shall deliver written notice to Landlord (the “Interest Notice”) not more
thanmonths nor less thanmonths prior to the expiration of the first Extension
Term stating that Tenant may be interested in exercising its second Extension
Right; (ii) Landlord shall deliver written notice (the “Option Rent Notice”) to
Tenant within  days after Landlord’s receipt of the Interest Notice setting
forth Landlord’s good faith determination of the Market Rate during the second
Extension Term; and (iii) if Tenant wishes to exercise its second Extension
Right, Tenant shall, on or before the Exercise Date, exercise such second
Extension Right by delivering an Exercise Notice to Landlord. Concurrently with
Tenant’s delivery of an Exercise Notice to Landlord, Tenant may object, in
writing (the “Objection Notice”), to Landlord’s determination of the Market Rate
set forth in the Option Rent Notice, in which event such Market Rate shall be
determined by arbitration pursuant to Section 39(b) below. If Tenant does not
deliver an Objection Notice pursuant to  the immediately preceding sentence,
Tenant shall be deemed to have accepted the Market Rate set forth in the Option
Rent Notice. Tenant acknowledges and agrees that, if Tenant has delivered an
Exercise Notice to Landlord pursuant to this Section 39(a), Tenant shall have no
right thereafter to rescind such Exercise Notice or elect not to extend the term
of this Lease for the Extension Term subject to the Exercise Notice.

 

 

(b)

Arbitration.

 

(i)Within 10 days of Tenant’s notice to Landlord of its election (or deemed
election) to arbitrate Market Rate and escalations, each party shall deliver to
the other a proposal containing the Market Rate and escalations that the
submitting party believes to be correct (“Extension Proposal”). If either party
fails to timely submit an Extension Proposal, the other party’s submitted
proposal shall determine the Base Rent and escalations for the second Extension
Term. If both parties submit Extension Proposals, then Landlord  and Tenant
shall meet within 7 business days after delivery of the last Extension Proposal
and make a good faith attempt to mutually appoint a single Arbitrator (and
defined below) to determine the Market Rate

 

 

--------------------------------------------------------------------------------



Page 38

 

 



and escalations. If Landlord and Tenant are unable to agree upon a single
Arbitrator, then each shall, by written notice delivered to the other within 10
days after the meeting, select an Arbitrator. If either party fails to timely
give notice of its selection for an Arbitrator, the other party’s submitted
proposal shall determine the Base Rent for the second Extension Term. The 2
Arbitrators so appointed shall, within 5 business days after their appointment,
appoint a third Arbitrator. If the 2 Arbitrators so selected cannot agree on the
selection of the third Arbitrator within the time above specified, then either
party, on behalf of both parties, may request such appointment of such third
Arbitrator by application to any state court of general jurisdiction in the
jurisdiction in which the Premises are located, upon 10 days prior written
notice to the other party of such intent.

 

(ii)The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable. If
there is a single Arbitrator, the decision of the single Arbitrator shall be
final and binding upon the parties. If there are 3 Arbitrators, the average of
the two closest Arbitrators in a three Arbitrator panel shall be final and
binding upon the parties. Each party shall pay the fees and expenses of the
Arbitrator appointed by or on behalf of such party and the fees and expenses of
the third Arbitrator shall be borne equally by both parties. If the Market Rate
and escalations are not determined by the first day of the second Extension
Term, then Tenant shall pay Landlord Base Rent in an amount equal to the Base
Rent in effect immediately prior to the second Extension Term and increased by
the Rent Adjustment Percentage until such determination is made. After the
determination of the Market Rate and escalations, the parties shall make any
necessary adjustments to such payments made by Tenant. Landlord and Tenant shall
then execute an amendment recognizing the Market Rate and escalations for the
second Extension Term.

 

(iii)An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and: (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved life sciences, high tech
industrial and improved office real estate in the greater Raleigh/Durham
metropolitan area, or (B) a licensed commercial real estate broker with not less
than 15 years’ experience representing landlords and/or tenants in the leasing
of life sciences space or high tech space in the greater Raleigh/Durham
metropolitan area, (ii) devoting substantially all of their time to professional
appraisal or brokerage work, as applicable, at the time of appointment and (iii)
be in all respects impartial and disinterested.

 

(c)

Rights Personal. Extension Rights are personal to Tenant and are not assignable
without Landlord’s consent, which may be granted or withheld in Landlord’s sole
discretion separate and apart from any consent by Landlord to an assignment of
Tenant’s interest in this Lease, except that they may be assigned in connection
with any Permitted Assignment of this Lease.

 

 

(d)

Exceptions. Notwithstanding anything set forth above to the contrary, Extension
Rights shall, at Landlord’s option, not be in effect and Tenant may not exercise
any of the Extension Rights:

 

 

 

(i)

during any period of time that Tenant is in Default under any provision of this
Lease; or

 

 

(ii)if Tenant has been in Default under any provision of this Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise an Extension
Right, whether or not the Defaults are cured.

 

(e)

No Extensions. The period of time within which any Extension Rights may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Rights.

 

 

(f)

Termination. The Extension Rights shall, at Landlord’s option, terminate and be
of no further force or effect even after Tenant’s due and timely exercise of an
Extension Right, if, after such exercise, but prior to the commencement date of
an Extension Term, (i) Tenant fails to timely cure any

 

 

 

--------------------------------------------------------------------------------



Page 39

 

 



default by Tenant under this Lease beyond any applicable notice and cure
periods; or (ii) Tenant has Defaulted 3 or more times during the period from the
date of the exercise of an Extension Right to the date of the commencement of
the Extension Term, whether or not such Defaults are cured.

 

 

40.

5/9 Laboratory Amenities.

 

(a)Generally. That certain project known as 5-9 Laboratory Drive, Research
Triangle Park, North Carolina (the “5-9 Lab Project”) is owned by an affiliate
of Landlord (the “5-9 Lab Landlord”). As  of the date of this Lease, these
exists a fitness center at the 5-9 Lab Project (the “5-9 Lab Fitness Center”)
and, it is anticipated that as of the Rent Commencement Date, a food amenity
will existing at the 5-9 Lab Project (“5-9 Lab Food Amenity”).

 

(b)License. So long as the 5-9 Lab Project and the Project continue to be owned
by affiliates of Alexandria Real Estate Equities, Inc., to the extent that the
Project Amenities Availability Date has not occurred with respect to the Food
Amenity and Fitness Center as of the Rent Commencement then, through Project
Amenities Availability Date, Tenant shall have the non-exclusive right (i) to
use the then-existing 5-9 Lab Food Amenity, and (ii) subject to sufficient
capacity being available, to up to 25 passes to the 5-9 Lab Fitness Center.
Notwithstanding anything to the contrary contained herein, Tenant shall have no
further rights to use the 5-9 Lab Food Amenity or the 5-9 Lab Fitness Center
following the Project Amenities Availability Date.

 

(c)Rules and Regulations. Tenant shall be solely responsible for paying for any
and all purchases made at the 5-9 Lab Food Amenity and for any ancillary
services provided in connection with Tenant’s use of the 5-9 Lab Fitness Center
(i.e., personal training, fitness classes, etc.). Tenant shall use the 5-9 Lab
Food Amenity or the 5-9 Lab Fitness Center in compliance with all applicable
Legal Requirements and any rules and regulations imposed by the 5-9 Lab
Landlord, or Landlord from time to time and in a manner that will not interfere
with the rights of other users. The use of the 5-9 Lab Fitness Center by
employees of Tenant shall be in accordance with the terms and conditions of the
standard licenses, indemnification and waiver agreement required by the 5-9 Lab
Landlord or any operator of the 5-9 Lab Fitness Center to be executed by all
persons wishing to use such 5-9 Lab Fitness Center. 5 Lab Landlord shall have no
any liability or obligation for the breach of any rules or regulations by other
users with respect to the 5-9 Lab Food Amenity or the 5-9 Lab Fitness Center.
Tenant shall not make any alterations, additions, or improvements of any kind to
any of the 5-9 Lab Food Amenity, the 5-9 Lab Fitness Center or the 5-9 Lab
Project.

 

Provided the same shall not affect Landlord’s obligations with respect to the
Food Amenity and Fitness Center as set forth in Section 1 of this Lease, Tenant
acknowledges and agrees that the 5-9 Lab Landlord shall have the right at any
time and from time to time to reconfigure, relocate, modify or remove the 5-9
Lab Food Amenity or the 5-9 Lab Fitness Center, and/or to revise, expand or
discontinue any of the services (if any) provided in connection with the 5-9 Lab
Food Amenity or the 5-9 Lab Fitness Center.

 

(d)Waiver of Liability and Indemnification. Tenant warrants that it will use
reasonable care to prevent damage to property and injury to persons while on 5-9
Laboratory Project. Tenant waives any claims it or any Tenant Parties may have
against Landlord, the 5-9 Laboratory Landlord, Alexandria Real Estate Equities,
Inc., and all affiliates of Landlord, the 5-9 Laboratory Landlord and Alexandria
Real Estate Equities, Inc. (collectively, the “ARE Parties”) relating to,
arising out of or in connection with the use by Tenant and/or any Tenant Parties
of the 5-9 Lab Food Amenity or the 5-9 Lab Fitness Center and any entry by
Tenant and/or any Tenant Parties onto 5-9 Laboratory Project, and Tenant
releases and exculpates all ARE Parties from any liability relating to, arising
out of or in connection with the 5-9 Lab Food Amenity or the 5-9 Lab Fitness
Center and any entry by Tenant and/or any Tenant Parties onto 5-9 Laboratory
Project. Tenant hereby agrees to indemnify, defend, and hold harmless the ARE
Parties from any claim of damage to property or injury to person relating to,
arising out of or in connection with (i) the use of the 5-9 Lab Food Amenity or
the 5-9 Lab Fitness Center by Tenant or any Tenant Parties, and (ii) any entry
by Tenant and/or any Tenant Parties onto 5-9 Laboratory Project, except to the
extent caused

 

 

--------------------------------------------------------------------------------



Page 40

 

 



by the willful misconduct or negligence of any ARE Party. The provisions of this
Section 40(d) shall survive the expiration or earlier termination of this Lease.

 

(e)Insurance. As of the Rent Commencement Date, Tenant shall cause the 5-9
Laboratory Landlord to be named as an additional insured under the commercial
general liability policy of insurance that Tenant is required to maintain
pursuant to Section 17 of this Lease. The requirements under this Section 40(e)
shall terminate as of the date that Tenant no longer has access to the 5-9 Lab
Food Amenity or the 5-9 Lab Fitness Center pursuant to Section 40(b).

 

41.Roof Equipment. Tenant shall have the right, at its sole cost and expense
(but no obligation to pay Base Rent or additional Operating Expenses), subject
to compliance with all Legal Requirements, to install, maintain, and remove on
the top of the roof of the Building one or more satellite dishes, communication
antennae for the transmission or reception of communication of signals as Tenant
may from time to time desire, solar panels or other equipment (which other
equipment may, subject to the terms and conditions of this Section 41 and the
Work Letter include mechanical penthouses including, but not limited to, a
chiller plan, boiler plant and/or supplemental HVAC) (all of which having a
diameter and height acceptable to Landlord) (collectively, the “Roof Equipment”)
on the following terms and conditions:

 

(a)Requirements. Tenant shall submit to Landlord (i) the plans and
specifications for the installation of the Roof Equipment, (ii) copies of all
required governmental and quasi-governmental permits, licenses, and
authorizations that Tenant will and must obtain at its own expense, with the
cooperation of Landlord, if necessary for the installation and operation of the
Roof Equipment, and (iii) an insurance policy or certificate of insurance
evidencing insurance coverage as required by this Lease and any other insurance
as reasonably required by Landlord for the installation and operation of the
Roof Equipment. Landlord shall not unreasonably withhold or delay its approval
for the installation and operation of the Roof Equipment; provided, however,
that Landlord may reasonably withhold its approval if the installation or
operation of the Roof Equipment (A) may damage the structural integrity of the
Building, (B) may void, terminate, or invalidate any applicable roof warranty,
(C) may adversely interfere with any service provided by Landlord for the
Building, (D) may reduce the leasable space in the Building, or (E) is not
properly screened from the viewing public.

 

(b)

No Damage to Roof. If installation of the Roof Equipment requires Tenant to make
any roof cuts or perform any other roofing work, such cuts shall only be made
only in the manner designated in writing by Landlord; and any such installation
work (including any roof cuts or other roofing work) shall be performed by
Tenant, at Tenant’s sole cost and expense by a roofing contractor designated by
Landlord. If Tenant or its agents shall otherwise cause any damage to the roof
during the installation, operation, and removal of the Roof Equipment such
damage shall be repaired promptly at Tenant’s expense and the roof shall be
restored in the same condition it was in before the damage. Landlord shall not
charge Tenant Additional Rent for the installation and use of the Roof
Equipment. If, however, Landlord’s insurance premium or Tax assessment increases
as a result of the Roof Equipment, Tenant shall pay such increase as Additional
Rent within ten (10) days after receipt of a reasonably detailed invoice from
Landlord. Tenant shall not be entitled to any abatement or reduction in the
amount of Rent payable under this Lease if for any reason Tenant is unable to
use the Roof Equipment. In no event whatsoever shall the installation,
operation, maintenance, or removal of the Roof Equipment by Tenant or its agents
void, terminate, or invalidate any applicable roof warranty.

 

 

(c)

Protection. The installation, operation, and removal of the Roof Equipment shall
be at Tenant’s sole risk. Tenant shall indemnify, defend, and hold Landlord
harmless from and against any and all claims, costs, damages, liabilities and
expenses (including, but not limited to, attorneys’ fees) of every kind and
description that may arise out of or be connected in any way with Tenant’s
installation, operation, or removal of the Roof Equipment.

 

 

(d)

Removal. At the expiration or earlier termination of this Lease or the
discontinuance of the use of the Roof Equipment by Tenant, Tenant shall, at its
sole cost and expense, remove the Roof

 

 

 

--------------------------------------------------------------------------------



Page 41

 

 



Equipment from the Building. Tenant shall leave the portion of the roof where
the Roof Equipment was located in good order and repair, reasonable wear and
tear excepted. If Tenant does not so remove the Roof Equipment, Tenant hereby
authorizes Landlord to remove and dispose of the Roof Equipment and charge
Tenant as Additional Rent for all costs and expenses incurred by Landlord in
such removal and disposal. Tenant agrees that Landlord shall not be liable for
any Roof Equipment or related property disposed of or removed by Landlord.

 

(e)

Access. Landlord grants to Tenant the right of ingress and egress on a 24 hour 7
day  per week basis to install, operate, and maintain the Roof Equipment.

 

 

(f)

Appearance. If permissible by Legal Requirements, the Roof Equipment shall  be
painted the same color as the Building so as to render the Roof Equipment
virtually invisible from ground level.

 

 

42.

No Assignment. Tenant shall not assign, convey, or otherwise transfer to any
person or entity any right, title or interest in all or any portion of the Roof
Equipment or the use and operation  thereof other than in connection with an
assignment of Tenant’s interest in this Lease, which, for the avoidance of
doubt, would include subleases, licenses, and other agreements to use or occupy
all or any portion of the Premises.

 

 

 

43.

Miscellaneous.

 

(a)

Notices. All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above. Landlord and Tenant may from time to
time by written notice to the other designate another address for receipt of
future notices.

 

 

(b)Joint and Several Liability. If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

 

(c)Financial Information. Upon written request from Landlord, Tenant shall
furnish Landlord with true and complete copies of (i) Tenant’s most recent
audited annual financial statements within 90 days of the end of each of
Tenant’s fiscal years during the Term, (ii) Tenant’s most recent unaudited
quarterly financial statements within 45 days of the end of each of Tenant’s
first three fiscal quarters of each of Tenant’s fiscal years during the Term,
(iii) at Landlord’s request from time to time, updated business plans, including
cash flow projections and/or pro forma balance sheets and income statements, all
of which shall be treated by Landlord as confidential information belonging to
Tenant, (iv) corporate brochures and/or profiles prepared by Tenant for
prospective investors, and (v) any other financial information or summaries that
Tenant typically provides to its lenders or shareholders. So long as Tenant is a
“public company” and its financial information is publicly available, then the
foregoing delivery requirements of this Section 43(c) shall not apply.

 

(d)

Recordation. Neither this Lease nor a memorandum of lease shall be filed by or
on behalf of Tenant in any public record. Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.

 

 

(e)

Interpretation. The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto. Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires. The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

 

 

 

--------------------------------------------------------------------------------



Page 42

 

 



(f)

Not Binding Until Executed. The submission by Landlord to Tenant of this Lease
shall have no binding force or effect, shall not constitute an option for the
leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

 

 

(g)

Limitations on Interest. It is expressly the intent of Landlord and Tenant at
all times to comply with applicable law governing the maximum rate or amount of
any interest payable on or in connection with this Lease. If applicable law is
ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

 

 

(h)

Choice of Law. Construction and interpretation of this Lease shall be governed
by the internal laws of the State of North Carolina, excluding any principles of
conflicts of laws.

 

 

(i)

Time. Time is of the essence as to the performance of Tenant’s and Landlord’s
obligations under this Lease.

 

 

 

(j)

OFAC. Tenant and, to Tenant’s knowledge, all beneficial owners of Tenant are
currently

(a)in compliance with and shall at all times during the Term of this Lease
remain in compliance with the regulations of the Office of Foreign Assets
Control (“OFAC”) of the U.S. Department of Treasury and any statute, executive
order, or regulation relating thereto (collectively, the “OFAC Rules”), (b) not
listed on, and shall not during the term of this Lease be listed on, the
Specially Designated Nationals and Blocked Persons List, Foreign Sanctions
Evaders List, or the Sectoral Sanctions Identification List, which are all
maintained by OFAC and/or on any other similar list maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a U.S. person is prohibited
from conducting business under the OFAC Rules.

 

(k)Incorporation by Reference. All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof. If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control (other than the Rules and Regulations attached
hereto as Exhibit E, in which case this Lease shall control).

 

(l)

Entire Agreement. This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

 

 

(m)No Accord and Satisfaction. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

 

(n)

Hazardous Activities. Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses. In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in

 

 

 

--------------------------------------------------------------------------------



Page 43

 

 



Landlord’s reasonable discretion, for all such repairs and services, and
Landlord shall, to the extent required, equitably adjust Tenant’s Share of
Operating Expenses in respect of such repairs or services to reflect that
Landlord is not providing such repairs or services to Tenant.

 

(o)

Counterparts. This Lease may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. Electronic signatures shall be
deemed original signatures for purposes of this Lease and all matters related
thereto, with such electronic signatures having the same legal effect as
original signatures.

 

 

(p)HazMat Storage Area. Notwithstanding anything to the contrary contained in
the Lease, in connection with Tenant’s use and occupancy of the Premises, Tenant
shall have the right to install a Hazardous Materials storage shed (the “HazMat
Storage Shed”) for the storage of Tenant’s Hazardous Materials at the Project in
a location mutually acceptable to Landlord and Tenant. Tenant shall
also  install, at Tenant’s cost, any related screening required by Legal
Requirements and/or any related screening reasonably required by Landlord with
respect to the HazMat Storage Shed. Tenant shall have all of the obligations
under the Lease with respect to the HazMat Storage Shed as though the HazMat
Storage Shed were part of the Premises, excluding the obligation to pay Base
Rent or additional Operating Expenses. Tenant shall maintain appropriate
records, obtain and maintain appropriate insurance, implement reporting
procedures, and take or cause to be taken all other actions necessary or
required under applicable Legal Requirements in connection with the use of the
HazMat Storage Shed. If the HazMat Storage Shed is located in the parking area
serving the Building, then the number of parking spaces which Tenant has the
right to use pursuant to Section 10 shall be reduced by the number of parking
spaces impacted by the HazMat Storage Shed. Landlord shall have no obligation to
make any repairs or other improvements to the HazMat Storage Shed and Tenant
shall maintain the same, at Tenant’s sole cost and expense, in substantially the
same condition as received during the term as though the same were part of the
Premises. Tenant shall, at Tenant’s sole cost and expense, surrender the HazMat
Storage Shed at the expiration or earlier termination of the term of the Lease
free of any debris and trash and free of any Hazardous Materials in accordance
with the requirements of Section 28 of this Lease.

 

(q)Utility Pads. Notwithstanding anything to the contrary contained in this
Lease, in connection with Tenant’s use and occupancy of the Premises, Tenant
shall have the right to install 1 or more utility pads (the “Utility Pads”) for
the placement of generators and/or other equipment serving the Building, which
Utilities Pads shall be in locations mutually acceptable to Landlord and Tenant.
Tenant shall also install, at Tenant’s cost, any related screening required by
Legal Requirements and/or any related screening reasonably required by Landlord
with respect to the Utility Pads. Tenant shall have all  of the obligations
under the Lease with respect to the Utility Pads as though the Utility Pads were
part of the Premises, excluding the obligation to pay Base Rent or additional
Operating Expenses. Tenant shall maintain appropriate records, obtain and
maintain appropriate insurance, implement reporting procedures, and take or
cause to be taken all other actions necessary or required under applicable Legal
Requirements in connection with the use of the Utility Pads. If the Utility Pads
are located in the parking area serving the Building, then the number of parking
spaces which Tenant has the right to use pursuant to Section 10 shall be reduced
by the number of parking spaces impacted by the Utility Pads. Landlord shall
have no obligation to make any repairs or other improvements to the Utility Pads
and Tenant shall maintain the same, at Tenant’s sole cost and expense, in
substantially the same condition as received during the term as though the same
were part of the Premises. Tenant shall, at Tenant’s sole cost and expense,
surrender the Utility Pads at the expiration or earlier termination of the term
of the Lease free of any debris and trash and free of any Hazardous Materials in
accordance with the requirements of Section 28 of this Lease.

 

(r)

Outdoor Seating Area.Notwithstanding anything to the contrary contained in this
Lease, Tenant shall have the right to place outdoor furniture reasonably
acceptable to Landlord (the

 

 

 

--------------------------------------------------------------------------------



Page 44

 

 



“Outdoor Furniture”) in a location adjacent to the Building reasonably
acceptable to Landlord and  Tenant (the “Outdoor Seating Area”). Tenant shall
have all of the obligations under the Lease with respect to the Outdoor Seating
Area as though the Outdoor Seating Area were part of the Premises, excluding the
obligation to pay Base Rent or additional Operating Expenses. Landlord shall
have no obligation to make any repairs or other improvements to the Outdoor
Seating Area and Tenant shall maintain the same, at Tenant’s sole cost and
expense, in good repair and condition during the Term as though the same were
part of the Premises. Other than placing the Outdoor Furniture in the Outdoor
Seating Location, Tenant shall not make any alterations, additions, or
improvements to the Outdoor Seating Area of any kind whatsoever. Tenant
acknowledges and agrees that third parties will have the ability to physically
access the Outdoor Seating Area. Notwithstanding the foregoing, Landlord shall
not expressly grant any third party rights to use the Outdoor Area.

 

(s)

Walking Path. Landlord and Tenant acknowledge that the Site Improvements for the
Property may include a walking path. To the extent that the Site Improvements
include a walking path, Landlord shall use good faith efforts to configure the
walking path in a manner that would avoid having  the walking path cross over
any driveway designated for the ingress and egress of trucks to and from the
loading docks of the Building (the “Truck Access Way”). If the final design of
the Site Improvements includes a walking path and the walking path does,
notwithstanding Landlord’s good faith efforts, cross the Truck Access Way (each
point of crossing, a “Pedestrian Crossway”), Landlord shall (i) appropriately
mark, as reasonably determined by Landlord or as otherwise required by Legal
Requirements, any such Pedestrian Crossway as a pedestrian crossing, and (ii)
implement other protocols for pedestrian safety at each such Pedestrian
Crossway, as determined reasonably necessary or prudent by Landlord or as
required by Legal Requirements.

 

 

(t)

Future Buildings. Tenant acknowledges that the Building is part of a larger
campus and that additional buildings may be constructed directly adjacent to the
Building any time after the mutual execution of this Lease by the parties (any
such building, a “Future Building”).

 

 

 

 

 

 

 

 

 

 

 

(u)Mezzanine Space. Landlord and Tenant acknowledge and agree that Tenant may
not use any portion of the TI Allowance to construct Tenant Improvements in the
mezzanine portion of the Building (the “Mezzanine Space”) to convert the
Mezzanine Space to Occupiable Mezzanine Space and that as of date of the TI
Substantial Completion under the Work Letter, the Mezzanine Space will not be
built out as occupiable space. So long as the Mezzanine Space remains in
unoccupiable condition and Tenant does occupy the Mezzanine Space for any
business purpose, the rentable square footage of the Mezzanine Space shall not
be included in the rentable square footage of the Premises. For  the avoidance
of doubt, Tenant shall have the right at any time during the Term, subject to
the terms and conditions of this lease including, without limitation, Section
12, to construct improvements in the Mezzanine Space desired by Tenant pursuant
to plans and specifications reasonably approved by Landlord to convert all or a
portion of the Mezzanine Space to occupiable space. To the extent that all or
any portion of the Mezzanine Space is converted to occupiable space (any such
space, the “Occupiable Mezzanine Space”) then, as of the date(s) that any such
Occupiable Mezzanine Space becomes occupiable (i) the rentable square footage of
the Premises shall be increased by the rentable square footage of the Occupiable
Mezzanine Space, and (ii) the Building’s Share of Operating of Project shall be
appropriate adjusted to reflect such additional rentable square footage of the
Occupiable Mezzanine Space. During the Base Term, Base Rent shall not be
adjusted in connection with any increase in the rentable square footage in the
Premises to include Occupiable Mezzanine Space.

 

 

--------------------------------------------------------------------------------



Page 45

 

 



 

 

 

--------------------------------------------------------------------------------



Page 46

 

 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

 

TENANT:

 

BEAM THERAPEUTICS INC.,

a Delaware corporation

 

 

By: Its:

 

 

 

LANDLORD:

 

ARE-NC REGION NO. 14, LLC,

a Delaware limited liability company

 

By:ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership, managing member

 

By:ARE-QRS CORP.,

a Maryland corporation, general partner

 

 

By: Its:

 